Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 1 of 60




                EXHIBIT D
          Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 2 of 60
                                                                 I 1111111111111111 1111111111 111111111111111 11111 1111111111 111111111111111111
                                                                                               USO 10311073B2


c12)   United States Patent                                               (IO)   Patent No.:     US 10,311,073 B2
       Smit                                                               (45)   Date of Patent:       *Jun. 4, 2019

(54)   SYSTEM AND METHOD FOR                                                  H04L 29108                    (2006.01)
       ASYNCHRONOUS RETRIEVAL OF                                              G06F 161951                   (2019.01)
       INFORMATION FROM A SERVER TO A                                         H04L 29/06                    (2006.01)
       CLIENT BASED ON INCREMENTAL USER                               (52)    U.S. Cl.
       INPUT                                                                  CPC .......... G06F 161248 (2019.01); G06F 3/0481
                                                                                       (2013.01); G06F 3/04886 (2013.01); G06F
(71)   Applicant: MasterObjects, Inc., Zeist (NL)                                    161951 (2019.01); G06F 1619535 (2019.01);
                                                                                              H04L 6712842 (2013.01); H04L 67/42
(72)   Inventor:    Mark Hans Smit, Vetlanda (SE)                                                                                            (2013.01)
                                                                      (58)    Field of Classification Search
(73)   Assignee: MasterObjects, Inc. (NL)                                     CPC ......... G06F 17/30554; G06F 17/30867; G06F
                                                                                            3/04886; G06F 17/30864; G06F 16/248;
( *)   Notice:      Subject to any disclaimer, the term ofthis                                   G06F 16/9535; G06F 3/0481; G06F
                    patent is extended or adjusted under 35                                      16/951; H04L 67/2842; H04L 67/42
                    U.S.C. 154(b) by 247 days.                                USPC .......................................................... 709/231
                    This patent is subject to a terminal dis-                 See application file for complete search history.
                    claimer.
                                                                      (56)                       References Cited
(21)   Appl. No.: 15/436,148
                                                                                        U.S. PATENT DOCUMENTS
(22)   Filed:       Feb. 17, 2017                                            5,222,234 A     *    6/1993 Wang ................ G06F 17/30011
                                                                                                                                  707 /999 .003
(65)                  Prior Publication Data                                 5,737,734 A     *    4/1998 Schultz ............. G06F 17/30017
                                                                             5,845,300 A     *   12/1998 Comer .................. G06F 17/246
       US 2017/0228443 Al           Aug. 10, 2017                                                                                      715/203
                                                                                                     (Continued)
                Related U.S. Application Data
                                                                     Primary Examiner - Daniel C. Murray
(63)   Continuation of application No. 12/176,984, filed on
       Jul. 21, 2008, now abandoned, which is a                       (57)                          ABSTRACT
       continuation-in-part of application No. 11/257,912,
       filed on Oct. 25, 2005, now Pat. No. 7,752,326, which         A system and method for asynchronously retrieving infor-
       is a continuation-in-part of application No.                  mation over a network based on incremental input. The
       09/933,493, filed on Aug. 20, 2001, now Pat. No.              system comprises a client part, a communication protocol,
       8,112,529.                                                    and a server part. The server part receives incremental
                                                                     text-based input from one or more objects in the client part,
(60)   Provisional application No. 60/951,850, filed on Jul.         and asynchronously returns matching information to the
       25, 2007.                                                     client part depending on server-defined content channels that
                                                                     each query one or more underlying or connected content
(51)   Int. Cl.                                                      sources, such as databases or search engines, to return
       G06F 161248             (2019.01)                             matches for the latest input and for the latest values and state
       G06F 1619535            (2019.01)                             of other content channels.
       G06F 3/0481             (2013.01)
       G06F 3/0488             (2013.01)                                               12 Claims, 37 Drawing Sheets
            Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 3 of 60


                                                            US 10,311,073 B2
                                                                       Page 2


(56)                     References Cited                                           6,643,640 Bl * 11/2003 Getchius ............. G06F 17/3048
                                                                                                                                               707/719
                  U.S. PATENT DOCUMENTS                                             6,826,557 Bl * 11/2004 Carter .. .. .. .. .. .. .. . G06F 17/304 57
                                                                                    6,832,218 Bl* 12/2004 Emens .............. G06F 17/30867
       5,903,887 A * 5/1999 Kleewein .......... G06F 17/30457                       6,871,236 B2 * 3/2005 Fishman ................. H04L 29/06
       5,974,409 A * 10/1999 Sanu ................. G06F 17/30864                                                                              709/213
       6,067,565 A * 5/2000 Horvitz ............. G06F 17/30861                     6,934,699 Bl * 8/2005 Haas .. .. .. .. .. .. .. .. . G06F 17/304 57
                                                            707/El7.107             7,181,444 B2 * 2/2007 Porter ................. G06F 17/3002
       6,085,226 A * 7/2000 Horvitz ............. G06F 17/30902                     7,606,794 B2 * 10/2009 Carson .............. G06F 17/30867
                                                             707/El7.12             9,514,111 Bl* 12/2016 Cornea ............... G06F 17/3064
       6,182,133 Bl* 1/2001 Horvitz ............. G06F 17/30902                     9,552,412 Bl* 1/2017 Lowe .. .. .. .. .. .. .. .. G06F 17/30646
                                                                                    9,584,626 B2 * 2/2017 Zhang ..................... H04L 67/42
                                                            707 /999 .008
                                                                                    9,697,281 Bl* 7/2017 Palmon ............. G06F 17/30864
       6,208,988 Bl * 3/2001 Schultz ............. G06F 17/30616
                                                                                2002/0065933 Al * 5/2002 Kobayashi .............. H04L 29/06
       6,321,228 Bl* 11/2001 Crandall ........... G06F 17/30864
                                                                                                                                               709/234
       6,347,314 Bl* 2/2002 Chidlovskii ...... G06F 17/30949                    2002/0078045 Al * 6/2002 Dutta ................ G06F 17/30675
       6,415,281 Bl* 7/2002 Anderson ......... G06F 17/30554                    2010/0325136 Al* 12/2010 Chaudhuri ............ G06F 17/276
                                                                 707/713                                                                       707/759
       6,421,675 Bl* 7/2002 Ryan ................... G06F 17/3061               2011/0035370 Al* 2/2011 Ortega ................ G06F l 7/2725
       6,493,721 Bl * 12/2002 Getchius .                    G06Q 30/02                                                                         707 /721
       6,519,592 Bl * 2/2003 Getchius ............. G06F 17/3048
       6,564,213 Bl* 5/2003 Ortega .. .. .. .. .. .. .. .. G06F 17/3064     * cited by examiner
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 4 of 60


U.S. Patent                         Jun.4,2019                                Sheet 1 of 37                                                           US 10,311,073 B2




    '<-    ~   -:   LAN or :local Hust   <-   i,c.   ❖ «   * * '°"   «   »
                                                                              ,fl
                                                                             of'~
                                                                              l,l
                                                                                    *   J..o- .....
                                                                                                       ,.1'\
                                                                                                      ·•f
                                                                                                       iii
                                                                                                            N   ~i ....
                                                                                                                             l%.t'
                                                                                                                          w ::~

                                                                                                                            \Ji
                                                                                                                                  ¥   N   ....


                                                                                                                                                 tJi
                                                                                                                                                      □
                                                                                                                                                 ,#\ ,'!'1
                                                                                                                                                 r .....,.) . . .   ~I ....


                                                                                                                                                                     \J(/
                                                                                                                                                                              .... _:...,   y.   V.   N




               C1.atumer fi(.l:s:lne:s:s Ap:p:!k:atk,ris
                      (K;ornmt. -::icr r.:~~w)




          W~b 8r{~Vl:!,~!rn
          {,ai,y HlML ~i:lg,,-;}




                                                                             100




                                                       FIG.1
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 5 of 60


U.S. Patent       Jun.4,2019                    Sheet 2 of 37                 US 10,311,073 B2




                                        Pn:-iloc,01 Map,ter
                                                           i

                                                Rsi4'<..isl$!
                                                  ,Mqmi



                                               OUEl$t~r
                                                  M1rnt

                                                       f




                                                  c· :::::
                                    «                          -         ""



                                        ..__,., ........           ---
                                            CAM                    CAM




                               ....._,_....,
                                D:at~~a;;i.e
                                     zir
                                t,,rn<.t'-lr<;




                                          110




                                   FIG. 2
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 6 of 60


U.S. Patent       Jun.4,2019          Sheet 3 of 37        US 10,311,073 B2




                               Ri::1qu-0zt
                                Mgmt

                                                Sessiofl
                                                 Mgmt
                               Ouf?ster
                                Mgmt




                                      120



                                 FIG. 3
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 7 of 60


U.S. Patent                                      Jun.4,2019                                   Sheet 4 of 37                                               US 10,311,073 B2




             i1·ir,ui:1:,.,.,,f1f:i"                                                                                               :,,:trinI/
             qui::Ji:::::r                                                                                                         ~¢:·f
             ~i:::-:=:;;:-::::~·::d~::•::,.::x·V:::::~::..s~::z                                                                    ,::mt;;::.;h:.d··:;

                                                                  :q~.~::~:~'i:t>:):::::\ttl·:\t:=:.;;t::'::
                                                                  {.·::.   ~·.   "·} ~




                                                                                         130




                                                                                 FIG. 4A


                                                                  i.......... ~U'ffl>t£i:t
                                                                    <;:~-~t.:st.t~r!d
                                                                    :\ r::;;:::.te~::.lttr

                                                                    t::-°>)l~'.:7°$<.:t.:t:fR::'::::·~f~:B·
                                                                    q~-~~:t:tk:r.
                                                                    ::.::::Jrr::::r:-:tE~}·
                                                                    <:::.H··r·1~?":t1;t:~·~f'i ~?-
                                                                    :~;:-:~i(:·d>-:::•:.i ~)::::rs
                                                                    '::-«i>_:::;~ttd.S~r::f;:~'S
                                                                    ·:;b;it:i,;"1<<:V;;
                                                                     ~.d.,:-~t:•-~.~~'.;t: ·~•\:•·~>
                                                                    :i-::f:yf::.::irigt,
                                                                    .:;.~::· :::,-.9.rt:-:...: ,· ;::(

                                                                    ?~n5;~-~r=:=:'.:-x:~~
                                                                    tU»t~:tn
                                                                    <~,:i!,·;:;;J<$t,,ir.


                                                                                         132


                                                                                 FIG. 4B


        : ch~~B:!-t::f~d                                 f
        l .g;:·:.H~f:{S:~~~=-::.~t1>:3r~~ .............. --~~~!!JOO~~~~_.j
                                                         t:_.•




                                                                                                               d,.mir:«lM
                                                                                                               ~::.~~~r::t.e:i'Attr:::>ttt:::·
                                                                                                               .S·::':~{~t?J(:::::,;p:3:t::::-:::-:::::
                                                                                                               :1:r:~-:.~::it~:~Vt::r::«bt$3:~~~~:t.:=~>::f·:.!::;

                                                                                         134


                                                                                 FIG. 4C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 8 of 60


U.S. Patent                            Jun. 4, 2019                        Sheet 5 of 37   US 10,311,073 B2




       t ::~~~!~~~~~·.·.·.I
                  }
                                                    L~~~~t.~~~J•
                       s~::;::rt~:::s::'.k>:"!-
                       :::eg:~~~*~OaB'i$l~.
                       f::'::"q:.;:::1~-«)f::,t,~*-::'.-:i::=ti~~:::
                       <?-::+.~~

                      M-$:S:">::::}!;::~;:!:i~~-==~

                      ::;:::!I!~!;::t~~
                                                                          140




                                                                        FIG. SA


     L.Cl!$1)iqi~$~f .. )
              j




                                                                         144




                                                                       FIG. SB
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 9 of 60


U.S. Patent                                                                   Jun.4,2019                                     Sheet 6 of 37                                             US 10,311,073 B2




     ! Ci~t.Ql,$~~~                                                      !:
     :,•... •.••••••••••••••••••••••'•Hf ... •.••••••••••••••••••••••••(•'


                                      i




                                                          ~u.--=":S:r:-:X·;~*:l:::1<:=~:ec
                                                           ~~::~::::::




                                                        :~::~;.}:::ri~:s:;:~~,;;;~s.::~f:~::'X-:?.::1
                                                        i!?-t~~r




                                                                                                                                 ,,in~·
                                                                                                        ·-1<:>:S<;;:;i,1,;)rm.,:1_

                                                                                                        <•AC........................
                                                                                                                                        _

                                                                                                                                         <:;•:;<Sf~>'l>l::~:,J<'::cifa:::.:,1$,(
                                                                                                                                                                                  _Ju. •',,,n',,,,·•··.



                                                                                                                                   ..-~❖:-;--:;·:~::;._   ~r..,.··•·•·. r~ ~.-~·••·•   ::::,::::-❖.::
                                                        ~-:: : ~~~=~?.:
                                                        ::~t~:'.;:~




                                                                                                                        148




                                                                                                          FIG. SC
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 10 of 60


U.S. Patent                                            Jun. 4, 2019                                    Sheet 7 of 37                    US 10,311,073 B2




      ·1 C'i~n* a~~'l*l'lt. 1•·                                   :1 s,u~~,Q~i&.r k
      ~L:::~:~;~;~;~;~;~;~;~;~;~;~l~::::/~                        :t:::~;~;~;~;~;~;·;~;~;~;~;~:~::l:       l,,,:uu,AA~"~:MlM,J
                                                                                                                              >
                     ~                                                               ~


                                   ·:?:::fr$::❖•·•~~;-:·:·         -:,
                                                                                                            ~~::~~::-~·v/::              :::
                                   ~li:f::{:~-= /\

                                                                                         i:;,....------------->
                                                                                         :
                                                                                         •··•-:~·
                                                                                                                       :~~$::;~~~!.Jl
                                                                                                                              >




                                       ~~-::~-::si::;:x;$i;~:1~~         ~
                                       ::~ct~;:4.
                            ······ ... ~::::,:::;:::::::::.?.}               .. ··




                          : : <...,-r;-.u.:~/uJ'.;

                          L            :~:::~;~:::::r:~:::t~m::~~~ :::
                                       -:❖~$?:::-:❖·      ;.'S,




                                                                                                      150




                                                                                                    FIG. 6A




                                                                                                     152



                                                                                                    FIG. 6B
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 11 of 60


U.S. Patent                                                                          Jun.4,2019                                       Sheet 8 of 37                                                                    US 10,311,073 B2



      l         C.~~nt.Qu~$.~r                                                t            1.,~l'¥~f:r~~~*~r}                          ::j               t~=M
                                                                                                                                       \.,. ......... :.: ..y:.: ............ . -:·
                                                                                                                                                                                       ;:       l•·:·.....·.·.·.·.·.·.·.·.·.·.·.·.:J.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·
                                                                                                                                                                                                                     t¼.~ttm                                           f
     ·......... ·.··························f:·····························<... ".                                                                                                                                                                                ..:"·····
                                           ;                                                                                                                    ;                                                                  ;
                                                                                                             '                                                  ;

                                                             $:!':S?i::¼::s~:~cf:; -~                                                                           '
                                                            -q:;~e:::-:·t-.
                                                                                                      JI
                                                f                     ~'r,;§?):      ~:~




                                                    vc..:
                                                ~,i,I.     -~;-: _; t~-r .r-.:= - .:❖~-:1-.o-.:-:,
                                                                  ::x:,;, t.1
                                                                                                    --                                                         , t::-
                                                                                                                                                       t~X:.~:1:::;



                                                                  :::e-~>;:~~s C



                                                                                                                                154




                                                                                                                      FIG. 6C



                                                                                             t. S~n.'l'K?®'~~~t. .. ;.!~
                                                                                                ················-r·················
                                                                                                                                              l              CMm                            t
                                                                                                                                             ··•• .•.•w.•.•·•••·••w·•·' .•.•••·•••·••w·w•·•/"
                                                                                                                                               ··················r················
                                                                                                               ~                                                    i
                                                                                                             .;:

                                                                    ::~::~;:~t~~!'.::~::~~:):1 -~
                                                                    :~:~~~: ~~ ::~fj:




                                                                                                                                      156


                                                                                                                        FIG. 6D
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 12 of 60


U.S. Patent                         Jun.4,2019                                                                           Sheet 9 of 37   US 10,311,073 B2




                                             :( Sm-~r ~U~$cW-                                                    l
                                              :•.-..,,•.•·························J·.························•.',.:;.-
                                                  ·················.1................ .
                                                                                 !

              ::. S1.%SN-&?::;~~~"'·t,,.......,.......,............;~
              r-~i~f~t:~~~t~1::~i~Bi:~:!i•                          ....   j
              ::: =~<~~r::~::~::t.&~<~~*~::i" 2                            :;i

              if ,;;,;::\:is;:::;,;:;:i
                 =~l5~~~~:::~tr.?:~~::.~:::Meric:f
              :: rc=:c,r, irr~;;;,i:ni~,r 1:::
                                                                           .· '· ~.  ·······'i




              •. ~ =s::.<t::w:..::r;:~~~~*t~~~                             :•:
                   ,?,t/f::::i$f~il*i½1W I                                 J
                   ~~~;i::$;:f-!~~t~t~f~-!~$jf~~~j :::-                    :;i
                   :o~;_mr}~<ri,,:1:(i:raril~•.j
                   ,%f.~~Mai18/'.'<ra~tm ;?"l ..                           :',,,~'',,.!',,,,




                  ::npi:{8~~:t:::::;f~r.~-::'1 l
                  :~;iWl:l




                                rs;~:U'.~*     ~
                                !'$:$ti~$>.



                                                                                                                    160




                                                                                                                 FIG. 6E
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 13 of 60


U.S. Patent                                       Jun.4,2019                                        Sheet 10 of 37                                          US 10,311,073 B2




         ·"1       ii m-e:ss&fiN>
                       (\~xr.t·:lrt::.=


                                                                                                   170


                                                                              FIG. 7A

               me:;;.~s,1e:;;.                (:,-,m,rni
               {~f 1~ ;~::o:1iO.:             =?~~tibt~t:e             C39CJf1,)09ICf57AA:?(,2Z5F[!9!Kl11.iDF
               {~f .;q)tit:::;:                .¾:;fl!'..<;.iw.        !ht(::.: l /::tf:?-:~"'i:.t~~;:::;:::;~~~t~ftt:t~-::t~~t'1/f~◊i}~t◊t..:.::tZlV:/lO


                                                                                          172



                                                                                      FIG. 7B

     ~         @i: Itli.i:~~.11i::>-                              rli::ine:r\t
                    {~f: ${:·f>~~:t:-rstd                         •Awitw'-e            (3 KJ Fl. 0 M r:cn1M7(:226ff091Ki 1f. Of
                    ·@i ~}~~=ii~$-                                                     .M;p: if•'t<"i~;4@$W!:.';/:et:l$,W!i'l{l-'lJ;<;/p(dti~~./Jl/:¥l<J
           ·~ ik ri.i:U,%HQu%ti.i:r                               •oe::rrnmt
                                                                   MM!~@"             ?
                                                                  •Ati,ibuw            CmVpJJ$fl\lijJ
                                                                  neme:r.r
                                                                  Jkrmmt
                                                                  l::form,r,t
               ~- ~ii rt"·i:·>tf:rQ~J:<: :'❖'~.t' t·              .f:foH,~'.nt
               t  ii ti::;;f',t-¢:ttl~i::'>t<:i(                  HtmMt


                          @ ri:;mii::                             Aitrlhut:::          p,H"I
                          (\ ,w,-;:,$is:,N,,ms:   He:me~t                              CMVppM-Wicd
                          (\ t<nQlsl?:tr.rN,Hll/? fJ<:mN,t                             Gm1':,mF:r:i1l
                           :\ tt.01'tr                            U<irn-l>~t
               ~- W {t:tf;f.:$!!)e:~i':r.:<:i-,,r.t)' (!NYfe:r.r.
               1 @. r.;qi;,-;:,stOer-tr.:dtr<v tkmim~
               i>·· W r,:;;;i,,:estOeJ::::r.<l,:;r:q, twnent
               t· it re:~~=:i::MOe~emle:i,,q, •riemeiii:
               * ii rr.::ifa,~lD<m:::m·frtcf •u<:mrnt
                                                                                                174

                                                                                        FIG. 7C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 14 of 60


U.S. Patent                                Jun.4,2019                        Sheet 11 of 37                              US 10,311,073 B2




    ·cf•   1w rne:Ha!i<"i~                        f!tmi,nt
                  id s,i%i::m!d                   /•,ilritH,t,~    CJ9Cff1 QD'.1f:Cf:~ 7Ai\702 26f.F!)i:}{lfi lH'.!f-
                  @~mii,                          ;>\Mi:Hit{:      .Mtp:)f.:,l't.it,~::41I<='>t<WJ<"i(i"S.to-m{~~f !'.dOt«ril/vH:
           •?<·   ili½ qugt,1r~,t-:gts·t.,r,1/l   fJ~ml?:11
                                                   u~me:nt
           •~ ill q,..1Hts:rR;;,!1bten::6          n~ine:,1t
           •?<·   di ifat{: r::d e:i.,zytiran"iecl tk:mfrlt
           •~ @d,itit-:ndNK<,Crn.tii.td Urnw,ir.
           t Wt tls,rkr.'\i"*rt)t~i::<i-id Htm~nt
           •~- iliti tfar,.{:n::l,mtvCrnntecl U~me:,,t
           t      it ifa~e:t)ilN:li:)'l,rnhtd     ni:me:tit
           •~ it 6{:rf:r....;:fotil)''Gt;J.tm,d Htm,rnr
                                                                          176




                                                                  FIG. 7D
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 15 of 60


U.S. Patent        Jun.4,2019                Sheet 12 of 37                US 10,311,073 B2


                          't       rniris
                                    Jr.   fafa;I ..Xmi
                                   ?t sqh.mi
                          w        d-mmw=s:
                                    }t tl!:'l•Mme:>,mi
                                    if    ~~!-·tl!3-ffi~.>:ml
                                   writt nt-serviu, xmi
                          ,w       f(irne.r,tqH~\r!f!i
                                          *lri,::,<i!i-tN<tm<?:. xm!
                                          fac,tia~tNamtSQLi mi
                                          tn;Jiam(i.:,:mi
                                          flmNameSQLimi
                                          k,stfin;tNam~.xm!
                                          iastftrHNilmlz.::l_.:il,;,; mi
                                          lastN::1nw_:~mf
                                          !M,tN;:imeSQL.Xffli
                               '~ (;i)v~-e:Ne:dit~t:::S!z
                               )k c,i~r"i~cnni


                                                 HU



                                 FIG. 8A




                                                184




                                     FIG. 8B
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 16 of 60


U.S. Patent        Jun.4,2019      Sheet 13 of 37     US 10,311,073 B2




                                  mo


                                FIG. 9A
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 17 of 60


U.S. Patent        Jun.4,2019      Sheet 14 of 37     US 10,311,073 B2




                                  194




                                FIG. 9B
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 18 of 60


U.S. Patent                                      Jun.4,2019      Sheet 15 of 37   US 10,311,073 B2




       ¢'.»X<:»::·:::❖~•:<-:::'.:❖:
            r:-:-:-:-:.x-:·;>:-:-:.,
            ::;:::::·::*-:*:::
            ::.::-:-:-:::❖:•>= <::-:<❖>:::-: ❖




                                                                200



                                                              FIG. 10A
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 19 of 60


U.S. Patent                               Jun.4,2019                                Sheet 16 of 37                                      US 10,311,073 B2




   {querySelector>
     <con~.eni.Qu@r½Jid> lost f i.rs Uklm@SQL </c<::nt$mtQ~r~iid>
     <se1ecuoncr1 t<:!r10n>
       <quez: terA t tr i bw te >INPUT _BUFFER <Jqv~s t.<:!r A t tr 1 but.<::?)
        <::se lecb oYlf-'a l tern>< 1 fCDAT A!(\:» ❖)\::,',~, ( \w·•·) l 1></select ior,Pt,t terr1)
        <groupT0Vc1ncbleMapprng 9.rci,1p::::'·'1" var'.;obl~::::" ;('.ic::tMwr,.f" c~for;l t\;oluf::::c'· "/>
        <or-oi.1pT oVrir lob l e.}'1appi ng ~~)r .. c:t❖p:::: :•=? .. vrJ:- .. .i.<:sb l-~:::: .. r·:: :·--:::= u··::-x::·.·~ ·· r3-f.~f :·:.:-:./J. tVt1l :;~;::; .. :: />
      </sel~ctionCrit@r,on>
   </QJ..,erySelector >
                                                                                 204




                                                                          FIG. 10B
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 20 of 60


U.S. Patent                    Jun.4,2019                                   Sheet 17 of 37                                                    US 10,311,073 B2




               ···························································································································································
                      ...,
                      »◊!if:
                                           Alt.>h.ilwH;,:~
                                                  d                        ,._., . .__,j
                                                                         ,._.,,
                                                                         0      ...,...          ('
                                                                                                   .usw,m            i:   •   ,     •
                                                                                                                          Ofstmll.;j,                  ~,_,.
                                                                                                                                                       n.-


                    01➔t1om,1                f'trll hlFHt
                                                                      La,.;tword
                                                                                                O!-,>ti~m<1I
                                                                                                                     l l.M,t'IM◊Nl                     N>'\
                                                                      { Opti<>na!)                                   i (Opfo:mat)
                         Nn                        "f><S                     Ye,;;              :nffli~l'.:\<-""Si        oi,Nnrrni                    NA

                          :t                         '.t                       l                Mn!ltffle                        l            Pr<>9r,,mm,,M~


                           l                         :t                        l                Mult.lpfo                 l <.>r 1"1"1<.>re              1


                          :t                         i                          l.              Mttlttp:lt:                M1.dt,1i!~                 Miy

                        '(f:'S<                    "f><S                     Ye,;;              UfsHmm!                        N-i>           Pct'<)!}f<llt.lm.«M~




                                                              FIG. 11
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 21 of 60


U.S. Patent        Jun.4,2019                                                                         Sheet 18 of 37                US 10,311,073 B2




                   r::::- ❖       zt:.:    .;::"! ❖    •:::(!$'~~:fl~;,;~           :>{;-:_..,,., ·(,:, :•{·"!:.! •..:~:~•:;
                   ,:.:-:,:•;.,   ·"i .;, ❖      :-.   ,._..,.   ·.-:   •    ' ❖-•: ..-   :S_ ·.,.,    ·:·~··-. .;::-:   ,:-:,· ❖

                   ::<:--:-:-:· ,!{".t-:-:!-:-    :-:,·,e, ,:~-;.:::..: ~-,:, ,3   c,·. : h ❖    ,.;,_:-:,::.


                   l ·::~.•-··:•~:: .. t; :vc:, ·:,:, ,,k",:.·,·~:,:..1.,:.- ·•.·:,. ;),":.
                   -::~Ah:'.:·•:-. y,:~.-:· · :-;-:-:·-. {:d :-):~-- :,';(,:,        P:t.~}::.'            >,
                   tiHX::.

                   ::,~~-:-,-::~ •:-.:::::: ., .-..x~•">r·-·•·>-w -~ v·;.. ::::.::-, _,.~:;.-.. ·,-:: ❖
                   -.--c.: ,;,(.J}     :·(/:':\·:.,(: ❖· ,: .. ;':':-."--~:.:·:,.,:.,·•.




                                                                                                no


                                                                             FIG. 12A
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 22 of 60


U.S. Patent        Jun.4,2019     Sheet 19 of 37      US 10,311,073 B2




                                  224




                            FIG. 12B
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 23 of 60


U.S. Patent                    Jun.4,2019                            Sheet 20 of 37                                  US 10,311,073 B2




          FIG. 13A

          FIG. 13B

           FIG. 13C ·.............................................................................................................·

          FIG. 13D


          FIG. 13E

          FIG. 13F

         FIG. 13G

          FIG. 13H


         FIG. 13 I

        FIG. 13J
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 24 of 60


U.S. Patent        Jun.4,2019     Sheet 21 of 37      US 10,311,073 B2




                                  234



                            FIG. 14A




                                 138

                          FIG. 14B
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 25 of 60


U.S. Patent                                                                                                                         Jun.4,2019                                                                                                                                                                    Sheet 22 of 37                                       US 10,311,073 B2




         mr···············································································:·:::':':'''':.''...... :.:,i:i'::::,;::i=::::,::i,:::::::::::::::::::::;::;:il



        ' Lern:.vo- " Batierij voor aplopCOUW:Jler · l x Lllh~rrtm :ij<{:'$-$; 44lXl mA!t                                                                                                                                                                                                                                                                                       <> • •
        : :>+>.->-::,<·<.+/:· ·· A·.\),\.>"-A.,                                                                                                                                                                 :.,~<!:V.Y./ :,.y:·h·h,if;                                                                                                                          •f.: 1~.~ . ,

        .,.,.,r!;.:
               .•.'.!"'.-,•.•.·.:.•.-;.•.·.,.h.:.•.·.:.:
              ,:»i,:.,·,·o                                f·. •..❖t, v'<-~
                                              ..x.•·.•.:.•.i..  •@11•~1 WJ~J®/
                                                                    .•.'.•.*.'.•
                                                                 l.t.'            If
                                                                             ..·:..r...•.~.'
                                                                                                                                                                 1
                                                                                                                                                                 .• """ ~'"''''"' .' .,,.,
                                                                                               •.•,.,:,.''.x>.:::•l. .•.r.•.·.:.,.Y.OOf.:.".•.•·•.>,:,:.:,.:.1,.•.
                                                                                              '«<,,:«.;.
                                                                                        y.•.~,.,.,.,.,                                                                                 :,!.•..
                                                                                                                                                                     ,.,·.•.·.=.::~••.•,•.,;..
                                                                                                                                                                                                 :<-.                                    ..: .. :.,•·:.,1~.•.:,,
                                                                                                                                                                                                               .•,.,.,~.'······X<.:.:.•.~.::·.•.•·:
                                                                                                                                                                                             ~·.•·•.'••."'.•.:.:.•.•.':                                 .•..,.•,·.:.,,
                                                                                                                                                                                                                                                                   •. ·.•.•,:,r,,.:.1...•.               w«:s< h
                                                                                                                                                                                                                                                                                             1.1..(..:...•.»>.•.·•.~.•.·•.w.x.••··'~.;.•·.•.~.•.•·•.•··•.•,;.~.:.
                                                                                                                                                                                                                                                                                                                                                 :: :;



        •t~;i~;; •~· aa~i ;;;;;r ia11ioiwnw~1~r ;·1·; ·iitii;~~ i~i soo:i nif ··· r::: • ·
        : {~'::-tt:::::;-;•;:::x!#:::-:::; ... /:./:;:":~/&. =••::):«:f❖ :: -0::,;r\-=::--.'.:= ::.;:::::.:'!•:-~~-:;=:1d                                                                                                                                                                                                       n                                   :f.: -129:-:00· ~~:
             t~,;•;J■Jtlr@IIWiimii~tM i t&ifiWij¼~ •Ifll                                           if
        i   )lf.4t~riitti~t1t~~1ilr~r1t~trei1Jtl~~;ittrti®J~~ritir~ tmtrrrrrrrrrrrrrrrrrrrrrnittl~ffflfi
        • brn:,-,❖'~ • B:afoiv~thp~{:l::x:;mp~k:·t· 1 x LAf,:8.lmb:1 n,.~ SOOJ mAh                                                                                                                                                                                                                                                                                              (} • ·
        : .)\.:,,.:,,,,,.,:,.,,{,;~,,,,,,, •· \ ../,u\.,. :N,,ik :A,~i,,,,;::.,,.i;; ,::.,,,,.,,,,.,,,; . ;,d D                                                                                                                                                                                                                                                     *~ 1M,:~ • :
               tl\t~~1~1111111i~111i~l l ~il 1l 1l~~;i~l'lil ~l tl~fll
                               MtW ·• Tl~J (iij.., .iiiwm , .;t.~" .• SAlA·l!:stl ·• ~iJ tpm :ti11ilet $ Mt) . .
        ' U;in{.-:>,<() •· V#~~~
        :{H:~ d:i#.:h: ,. f--hdi:fa:k hlmn. n~~iK L:::rnw·:'.;) ·,;,rn;m:::.<ld t                  ·ii: i:24;0Q • •

               l■l~,fl;fllll~lt.ll~il1;ll~i!lll1~~lJ:liliil;i~~pmm~IMI                                                                                                                                                                                                                                                                                                          ii
         m:amtn:rnn:rnn:rnn:In:rnn:rnn:rnn:rnirnn:rnn:rnn:rnnrn!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!t!■!!f!1


                                                                                                                                                                                                            : : : ,: : : : : : : : : :,: : : : : : : :,: ,: : : : : : :::@WWWM#.@f                                                                                                        !



                                                                                                                                                                                                                                                       FIG. 14C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 26 of 60


U.S. Patent        Jun.4,2019                 Sheet 23 of 37      US 10,311,073 B2




                      M~~ tJti!'l'l~u(l~!us

                      Mam:Ha®al'i tl 5H) $AH'.i244 •·-·.·.·.·
                      Mam:Malmtl$ +14Hl :2:%Mlt?
                      Mall( H!>q~ + i t;)4 .:;::(l.:hM'i:lI)
                      Ma~ H1>true~k ·d ti 3 4-4t'A3-BH\ •...


                                           244

                                    FIG. 15A



                      MatldJuma-uelm!m +i 4 mN)/-5:!:t!:!.
                      Matldi.admld ·d $ ! C.tfN:H5::l44
                      MatkHankim, -t-l ;j.l ~ 23-l:H!ll::
                      :MatkHo~~ •d eti,t ::.::i}j<~if;iJ!J •···
                      Matk Homae~k +t ti J 44tH;.!f.ih


                                            246


                                   FIG. 15B
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 27 of 60


U.S. Patent        Jun.4,2019      Sheet 24 of 37     US 10,311,073 B2




                                  248

                           FIG. lSC




                                   250



                                FIG. 150
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 28 of 60


U.S. Patent        Jun.4,2019                          Sheet 25 of 37                               US 10,311,073 B2




                                      A!~gm
                                      .Atilt$




                                                      262


                                            FIG. 16A




                                   i$4l1       {%i'M~ii.'i:t SFln;n, WV
                                   MJO*        fa,rMMf CA
                                   J4·rnt      !Jt:,:fi.iH:ff, CA
                                   MJ~l        !%,itNWf :GA
                                   ~4104                     CA                            .,..




                                              FIG. 16B


                   rt::~!::: :tilwf
                             11:'~:~~~~~~::::::::::::::::::::::::::::::::::::::::::::::'.:::::II
                                       Riil fi%~tlfiifllii1ifMim \ .• •
                                 • •XLi$t   u S:$x & "'Wit~ Th$ a~~*!$*X                  • ·•· ,
                                : ·xp~it M~it~m'; & XA Him 0$)'$ N~!
                                I xyi$'!1nw $®ffl:~rlM"" " X ~~t So~
                                • •xv~it~~t' (tr!d lQ·~f                  .
                                I •XY$il$:tffll~" . ,_.i\ntji~rt.av {Motm} <.;,: i


                                                      266


                                              FIG. 16C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 29 of 60


U.S. Patent        Jun.4,2019         Sheet 26 of 37   US 10,311,073 B2




                                :um

                            FIG. 17A




                                 284

                            FIG. 178




                                FIG. 17C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 30 of 60


U.S. Patent        Jun.4,2019     Sheet 27 of 37       US 10,311,073 B2




                                191

                            FIG. 17D




                            FIG. 17E




                                            FIG. 17F
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 31 of 60


U.S. Patent             Jun.4,2019                    Sheet 28 of 37                  US 10,311,073 B2




                                                 FIG. 18A




                                                  .   .   -·.       .•

                             A,SC:IA .;f..$..M,tl'A l?tl W•J:t.~ tow f.V:f. Ate .
                             :tM)lAM~ AMI n ?C
                              ONTft0t.ASM ❖MT~NSW$HTT                    f'ATT { ?A
                             4$C!A PK(H~R iPR                   Z




                                           FIG. 18B




              t Jttiit 1, OPt.L · zom;;
              tJl!1!~7, OPil., tOifo
              1)':JJ'tM, OPfl ❖bXb
              tlliJ'tOl, OP'f:L ❖bXb
              lil':ittU'l, 0l-"''f1.. ,.tiJW:i
              lli>J:ttti). OP'll • :1i)ft
                            OP'fL·ttiW:l



                                            FIG. 18C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 32 of 60


U.S. Patent        Jun.4,2019                                                         Sheet 29 of 37                                US 10,311,073 B2




                          i:'1 ~~~~· .. f..~1~tfs:~)~-~-;;.::!):-~:'!;>t'>!~,; :-...-;~t::;:;.::.:t
                          n.s;:;:_;:n ~e~~=--~: ::::,x<::•t:::~~::~
                          11 ;(>>: :$;?. r>t~        f',:,~•-:~Ht;~;:,:,;
                      : 1: 'S.{{❖ .·$·~.<;·-t t-;~.... ~r.--.,.-;•;~~· -~...;>;~
                      ~   n.l{1:d~·s_::.~} t,).1-:f>;;,:;;;::::-s:·::.::>:::
                      ·: ~·~.t::S.-ll:J fsx--: :i-'-lt.<• :;:-::.:;.;-:::::·::,=:::1:··}
                      ; 1 t-.1 lJS l X:&.!#'.S: :;...~~: (:: •;:;:;,;:::~:rn::7!)

                      ·: >-*.t<*. ~* ~«~r ;r:·::x::;r:~❖::.:: :·
                      ·;H ~r.~w:?'d:s~:S:;:tiM~~t :P::•:.-.·~rl:•::;i}";':




                                                                FIG. 19A




                                                  FIG. 19B




                                                :)~f.:~~~·t.2 lf1! ~,:~~~-f-->S~i:b'>~t.              ~:::~11~::{W,.. M:tA.ui -WAAA~~~ • ::~::-.r:;: :: ..
                                               :)::W C~%::s t .. l
                                                              ">: S -;:::;~" ~::~                     ~::;s~:>H··3 __ itim..t.n .:-;,;,~M&I'~ . ::::~iir:~ :·.· ·.
                                                ,l!)-:1lt<>•~*;i~                                     !$~Mi?~, U::lll..!Jr.-Wftlm@ · :':8f-:; '.
                                                                                                      ::s~'"~·t~. ¥:OlJ.JW •W:U~J::i::t; · ~-:~:<r.'.~
                                                                                                      ''iM.Sr,3,k':lil!.U*-,WZffl'<f.'U•:l'.:i,:\.
                                                                                                      ,$~~sn,.AA•il!.-U~--w,,AAl:U-.<(:;_,,, :·




                                                   FIG. 19C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 33 of 60


U.S. Patent        Jun.4,2019                            Sheet 30 of 37                                                                     US 10,311,073 B2


                      311




                             FIG. 20A




                            FIG. 208

                             -f*fd. Q::.;:.:::::::.t*:t (J:<:~P·... ;ss-:-:; ff~ (~ ~:-:::.::>),. -:.~;;.;:.::. ..-::.:<: i:-.:$X:-.-::•r:;~:=:.;::; .;:J
                              "? \'1i:f< Qu~i:OtsJ~z, :i ,;;;:·,w,,ifxl nw,<.< :,ltr*·' .....




                             ~:-
                             :~0 fx:::1, j,;ii~;i} ;;: Qu~{~1$l:d, 1/i"•Ni::!<% :~ for t<~ll~, %lM~:o<.:
                             · , *;:?.:ta1~tii:=~:::.-.:,-;~}s -~::X::;,jt:;:?{:*.. ;st.~:::;..;:t +~:!":-::::t =i;;; t:lt~i!'J ....




                                        ''>'l   lft 01.1:3~10:blw:¾~ l:.>r-,~'l{ils'1F i<'<',' -~i,i Y''i.i.{ -:\i.i_f°''.<•N
                                        ~ • •~:,❖.{;;~ }~~*    _..i:i~~~x:~i:;1~$~;• :o~ftt~t:¢{;;i~ •.                        I/       •    :, V • • >.




                        FIG. 20C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 34 of 60


U.S. Patent                                                         Jun.4,2019                                                                                Sheet 31 of 37                                                                                                     US 10,311,073 B2




                                                                                                                 FIG. 21A




                                                                                                                                          332

                                                                                                                      FIG. 21B
         :~fo;··:···:···:···:···:···:···:···:···:···:···:···:···:···:···:···:···:···:··. · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · .m··R···········.,.•·••w··•r····..·••...•.•.y••V·   <•~?9i~@i;
         :~r.
         i:,:, HP "r·'·irL<¼~im·Jcl 2600 f-'r''i~rg                              HP P.',..'u~'!S ''·i~,--            ,:,i:,m:,:
                                                                                                                         ,eiil.:t'◊l'i!<:             <·,,ir'ff"llr'
                                                                                                                                                          • ::· 'S.                                      ,..:~ -                                     i·-i
                                                                                                                                                                                                                                                      ,:-. ,,, ....,                            ~
                                                                                                                                                                                                                                                                                           ,,••••·•·❖:❖:❖:❖:-:


         jl!il ~;;i~[fi.~[~F'~?:;''.;;,\~\::;:,;/Jt'.!i:;,:; :;~j:·t,~;,'.~:~'~;;~;}~~':10!c;;~<,~;;.;;;~;;;./;r,i
                             v..:!!..                                .       .                        • .... (            ....      •~.-....:.:                                                                           !-       ~.-::       • ❖         :::-,...



                                                                                                                   •
         MHP t:,,,fllr t~ra,~l l ~ :-'l{:lr~s:& Prir.t::::r ., -UtB Hr@king ;x{:lS:,im{:l ,. etinf!I4l 3 ,. •HP                                                                                                                                                                            •
         fa ijiJ.@Wi&1t!t@m:;m:;&,Mtt HPC:J,'lrt~iiHM! l@iJ t,~fM.; Fit'::H ,(.~fofirsd!:fo::l                                                                                                                                                                                             •

                •:t00!T?s~tll~:!~tr:t •,;:~;,rt1: 1Ji}~-ttr·t:;t~\;:~ 0J:~::;;1~·t;{;i;i;:.;;: fr:ti~/t~tjt" . -,.•
                                                                                                                  1                                                         1

         'I »">i
         111•
         :               1,-';:;·>> ;.l~
              ""..v.; .......               i.·....f,<_,,,,r:,;,s3·,s,:.<•<:,:'"""
                                     (.-.•X,.••••.   s...»5..v;~.v.........Y!·.-..M-W-7..<:.,·,••hC<'l;";:;              l:":':,t,:.3·•;.-<0;-' <::,:.,-,:,,;:. "!~:, <--,;-' ,.,_, :''" 't-'"'" :
                                                                                         ~:;-....;,,,;,-..i;,;}.-! ..... M ......... .•.•~. ... :.S.:,.;•.-.,,,;,•;..,.,..-.,.i.·._«.1.P..!,.J.:>.¥:«v:<~~t.>.~~-_,
          , " ;a:W'il~ P,11it1:;,:§(l,iQl'U~) ,jirntl ir:;ir,i!h:z ti:>,,. Pi-,:,t~::t·f,=.H :1w~iii"n;::,it! <Jpw::i;s;:: /:;u:· •
         :: :::.:·¥-~<)·)-!"·~ WN'•:,•.•~·•·•:•:d<"· ;::·..v::::· y,:•:·•:o; ·:·----··w·--··••:;j>:· t ..·~~:,•,; ❖ ·>r ?--s--~1(... r· T•"}~;)<; ❖ -·~··••"\Th~❖-:...::.:·




         _;~/;: ~
                                                                                                                                                                                                                  :
         =·   :·:·:~~~::~::::h1~.: :;;•::;•:··::·: ~: :::- ~-•: m: i:~ ~r::•;:~~t~t:k: !::=: :·::1:;•:.~· :~$: :.:: =: ❖::: :.::ny·: j::fi;n::b:h :·: ::; On:ir r:j~-=: f~~ :.>...                                I
         ill  HP ,~:,'irtir                    ,a&t             t~@r: P.(M§:f, ~f,l~~=~tm lh:z\l~~r $1Ji~%' e,iQli ti·~~ ;HP....                                                                                  :
          ffi gi_::.11liflffiiltfiliID.ilW.i"Ll!t.illfil:• .Hf U;/:\tc&s:iitJ<:r! ~'@lh•t::::ii::i•: •\<,::m~::r,::i !h,:: .U;::,ir
                                    >3   : ~~t~i~ ;. \_! ;~-:: ·(t:::~i11;~:.:·~~;;\\~J~~f::·:_: ;~: -: ~;:;:;~~/; ~:;~:;~.!;<~tt:~~·:t: i(};~~~~:~~~! ~: ~:~·-:~ .
        I         HP ~.:>:,mrl~t:,i·,1m 2oWr:. Pag,, foe ccrr.p!m; Etrnrn ;l!•·ir.ci >,<;im Bli<!:,,. Pa~M...:._.
                  {Ut3~:-~:;~~ .,i.,i · Hflf.U:B::ness t:.:.pr~;;:n (~§!:3J>3f H~-·· L- ;::)~ t~:Bf ~~~ :'~•::~~.:--= · ~.: .~-:;~:: i f:•--j
                  ::.:::::--~p:::::-~ ~::"F~~~~ :~:::-=:-) ·.:.:tn: r.::.~:·:k :=-·¥}-:~. ~:J:)-=,~d4 }.~. :-{P Bt:~-:::.:~-~~ :.~:}pp:·::·t (:~-:~::::
                  HP.: ~:i:>! tm::e-U~t

             :~ ; #~~?$@ww
                                                                              ><::,r:
                                                                     f-',,i,~ T;.,_. ,:;;,:rp:,~ .• !?=-Hi~ ;_,,,.,,,,.i   f.ii,:r,;. :>=.,~:-'-::.


                                                                                                                                                              ~tkw~: ::F·1~~t26
                                                                                                                                                                                                            ,~m=
                                                                                                                                                                                                                                     0l'.itdj•::':::::;::11
                                                                                                                                                                                                                                                                                          ·•
                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                  l!ll
                                                                                                                                                                                                                                                                                                  ~t~:~t~~l
                                                                                                                                                                                                                                                                                           I :i:~~~i:i:i:i
                                                                                                                                                                                                                                                                                           :y :,;,;,;,;,;,;,;,


                                                                                              :JJ4
                                                                                                                                                    FIG. 21C
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 35 of 60


U.S. Patent                                 Jun.4,2019                                                                    Sheet 32 of 37                                                                                       US 10,311,073 B2




            ~ fr~~f~-:-··r.: ~:-,#:S-·tr-:s~l<l;•~ :t.~~~,::;. b,;...:{{<!=~-- .1:,;.<'!S '.l:M!! )~:r:>,::: ~i+.>.b A:,~ {;:h:z:-;;.c::::s in th•:::
            ~zt.n,shi ';k:,d«<§k,;; *l-,"""~"'"' t,~ lh,:e -t>.:e><->- cw ..,,..Jt ,sz z<ol<>,:;~i..~•., ,;;l-,,:s,-y¥<':'I> 'h'"l<':
            x-.. ~$!~r- ~~~:l:iW: ~~~~*;::) ~"S tf'*~-:::=::si-tt:.:.~ l.:::- U·~- :~~~{~:h::~t:::· tiS$-' ..❖..~ t ~-:s
            ~..-:::~ t:~.,;s t:,.:~s::tt:bi:::.:::;t~: :'~-S:,:"-Y).::r- ~;,_,;s: ~ :,(~t::::~i~:,.: <::Z::X.: ~{             ::i::st::5. i,. f.f~~f;:»"-~                                   -sx-~
            ::t:~::;:·(ft*~-<:!' *::?/:;; ::~i* ·:;':                   ~ti~~~-~~- -~::::O ~~~r--r,$~'-$· :;;=;:.:-~.~~-❖1-~!J -~~·:! ::: ~-r~»
            ::::;_;~:;:~ss::::·t:i-~~~ t~~?J -t~




                                                                                                  FIG. 22A




                                                                                                  FIG. 22B
            ~ :rr-:s:z:B':""-.::1'"·.::t   :~z-:;ri~:i:;::·:::s .h:~~t                             :::!>~·if,s:::-- ~-Q¥ ~ ~~=~ ~:Sz.:s:+                                                    A-:~ .;:;~ffl';;~ss::s in l.M
            ~z tf'i«.1 <§ Urnd.,.-,.:i:i.m;: '"'='"-1'-"" :;,:: ·,l,.. h1.:,: t. :::;-z "'"11 "'" <».:e.i"''" U<.« d="""'" :;,,:,,;;:
            t~-::;;~.:, ~>OS::~ t:~<:1:: <:S:~~4~~) ~--$:= t::-:.-.:.~Mli ~ :t:e.-:tJ l~ th►.:: -c..;;.'*-s tt't:::i~<: t:'❖ :Ss::t~-,l~f· > $)::s
            ~*'.~{        t:·~«-     ~:~~l~:-:t->.i~:::{*
            :'.~(:~t>tP*<f~ ~'1 -~-:>:.:: vt«-
                                                                       ~~~....'),...*r            ·=~        ,u •:~:~•·::(.::ht::·~J:- ~::::~:::-~: .;.il -iJ:~
                                                               « *«-:~<~ ::~.«c!:~:t:.~t> *t: r-~:t.;.--·~-*~* -::~..... -i;~f ~ <;,
                                                                                                                                                                                                     ~t::e{u~ ~. ~--*~r::w:es·
                                                                                                                                                                                                      ~!=:~} ~.   i ~~~
            :S:::~(3-:);0:::'t.'.S..,~:$: °t~Z~<          t::'°.ss   ~l>Sf"'.~·-··· ·                                                              ·····································
                                                                                 :;:              :\:):\:?;/:\::_j:_:·:·::::::.:::......•                                 l :::: .:{
                                                                                .l.i=..,l,.....                                                                           ··•·--=·· -:-=•
                                                                                        ·.·: :.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.: .. ;:i?:·

                                                                                                  FIG. 22C
            u tt"~#.::wfe. =t~s~;:,;~f :::~ 3.r: ~::;: =~t~:-ut t:~s { (~ >"'>:~· *™ ~::r.:J;J ::=. t;.-;·*"· ~~::! :=::ts::s~~.:::; :t~ ~_::w.
            i;s:.S@.·:<::.f-s.~~~1 (·$~;:*~1H:t".$J ~~::;r~:<'. ~.~ t:.~ t~:.-.:~ :X:: ~~l:t .:=$:;:: ':<:e>.~~~-~.-$~~~ ,:::~_;:,::c,:::: -:=$Nf~
            ;::::%~<::::-' r.'~'*it:~M <.:t.:~~~:$:) ~~. t,.-00~%.itt.m =:.::,. ·\t.!~ (..~&t~:~~~t:::; ~y-y~~ ·:::::~
             t~.z: l~~ t!~:$:t::&°j{S{:;t% :S~-..:~ i~:s: ~ ):~;:,:i;_.-:;:r-::~.~·~· ~~~} -:.5.f th~ tfut:, ... A t,,.-'S$$t'.~t-:~
            q:~~tti,;f~~                   =~:-"$~~   =:.:::::;,;: ::~= :s:~.r.:t~:i (t;$S~f~ us r~.{.~·:t~'>$< ~~:.:•tM,:::•:.:fi~.:                                                                ~~::s::::::~.~~
            «•-"S'4<-:.0:-·t:( »»X' ·fv-:-:«:• ":l'--.«




                                                                                                                                                                               ;                      .. :                .·   ,...................·
                                                                                                                                                                                     ..      :..
                                                                                                                                                                                                                    <•·:




                                                                                                  FIG. 22D




                                                                                                  FIG. 22E
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 36 of 60


U.S. Patent                                                                Jun.4,2019                               Sheet 33 of 37                                                  US 10,311,073 B2




                                                                                     The ,1•,~rng~ tv1➔IBg :Speed oii th~ t<111tet devke. (400!tl:S'"'30wpm
                                                                                     kev!.>o»n:! -t.OOHtn:<o:"- 1.2t>>r>m lf'lmn<,:)


                                                                                     Th,:::: uumbc-er •~t pc-ending querie!>, for whi<:h testr!t:S have n,:,t y,:::t
                                                                                     h<,:en r<,:r:«hted,
   r"'' "' '"' -""'"'1"'·-&=ci,;,'"'.L"'·,1""t"',e"'.1"';c-",v~::_ _ _ _ _ _--+_T=h'-'e'-:a"',"'""v~e.,_t·,,n"";:1"'•eo..··"";:i~e"'.t""w'""""""«'"' l<"-'"-l'-1"'--"t"''"' "'""'""';._{l...,~"'
                                                                                                                                                                                       .v_.= -0'"'1-"n"'!>.,_>____________
         m1nif1wmQ<1,:,,i,~T-lm~.-                                                1·1w, mittinrnm value t0cr th·;· e!>timatecl quer--r time, inditd-iag
                                                                                   fot;,ncsr,
                                                                                  1"1-s<i' thi:i<e !W.h'\.l«<en s-ectltlfog ,a ~1t1.;,ry nstd ni~:-et,4i~g th«
                                                                                     Q;~l'r,::::Sn,:,ncli-fl,'.l result:S.




      (,m!:>s,:::qu-e.flt) queryTlme ••• Ma:.Eimmti{m!nlmumQ,u~ueTime,                                                                                  c:ak:ufa1t,~dTimeT<1kenByQ0:ery,
      , 1:1:,MvTim<e •· d<efo-u!tA.-x.am.st!<>tl.0:n's
      H pemm,,gQueryc.otmt _.,, o:
                 d-el-isf ,, pe mtlngQtwr:vC<mnt ' " riu.:>ty"rlnte
      1::1:Se n quervrloH.-; ...-;:.-:-: mi,1lnmmQueu-eTi-me <11H! qt1eryt.e1igth > ~:
                 d.;,!ay"' M-;11,Jsmu·n(,·w~r,\g:el.;stmi..-y, d<efanltArx,wiHtl,1tt,.m l {queryt-ength ·· 2.}}




                                                                                                         FIG. 23A
           r.::::=::'.:~f&~°!:< ::°!:&~'!:<*        !~ Ct=•e::::~r~1::~a c~~*~~t <~~;:::::r;;= }1:f:>t:::~r~~~ ii
           t;~~)~f:~:;:::.1f~~~{ ·~~~t* ~~ f./!>~lt:~~ :?.ti·:: PM




                                 =::::-.::s;;·;.:t.:~~::$:~it: ::-- .:::
                               ,::::-:::.· r j ~:)-:•::·:>~•·




                                                                                                     FIG. 238
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 37 of 60


U.S. Patent        Jun.4,2019                                                                             Sheet 34 of 37                                             US 10,311,073 B2




                    \: (::·..:•:-xrt.N$.-:;~~.4SSN 4$1'.::•:❖.~ '$:~ +»~;... ;;~;. ~•:_. :-:::=-:::
                    :\ t~:f::'(.:::~~=--:~~&::*:t~'>:.c::~:tis:.:; tz~~.f·::~~:~:. W'!·~-:~\
                    :: ::.,:.<··~8'.C_:-:s.~~;;.,.::• .:-•w Yll:~:+.:<:~-~~~-C~:!'t~       .

                    :: :: ~·,;, ~;...;:;:::.:,:t:::i:::: '..?i;:~Z~A!: ~-:;-~>':'.. ~❖ ~:;s-:·::,:;-.r,;::;»>❖·f
                    =:   =:.~-~ t-:i-:~-a.::r:m~:i::~¢·~-~-:~~~3!:~~~:~m                                                                   ·
                    \i j:·5-~ i:-Jss ~«-$ ~-i~x-< ~~❖:->:❖:::::❖:::6:,
                    : .;; t9 ~~~-~~~~=?~::i :~-9-~~--~~W:::
                    \: !· :r:,·-x*:::s:.:o:;:-:❖:_. ~ ~-x.::»:-:{ :;;❖:-:-l:;x-:­
                    .: ·'.·~-;(:::S->.~.::::::::;:;c::- ~ *:~;~~-::::~~
                    \i \'. t'❖ '$:'.x,w❖x«--~·:;-.x❖>"· i-~~~:-»»:<~<iH t-~:~~:-~
                    : :: t? ·t9"-~:-. 9.(i~❖»·V:~%:,




                                      350
                                                                   FIG. 24A
                     ;: :;: :;:;:;~.:~~-:.:.:~;: ~;:.: ·~;:~: .:~;~~-:~~~~~::~: :~.~==:~:;: ~~~:~~::?{~
                     ;i::§m!!!rrnmm!mmmm:mmmmr
                         ... :::::-:.:-:.:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:::::::



                     l1ltf2222222l211l222222111112211ll




                                                                                    360

                                                              FIG. 248
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 38 of 60


U.S. Patent        Jun.4,2019     Sheet 35 of 37        US 10,311,073 B2




              FIG. 25A    370                      FIG. 25B




                                 FIG. 25C
                         :372
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 39 of 60


U.S. Patent           Jun.4,2019     Sheet 36 of 37      US 10,311,073 B2




                                              StMfCh
                                              f.tigint




                380                FIG. 26
    Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 40 of 60


U.S. Patent                                                       Jun.4,2019         Sheet 37 of 37                      US 10,311,073 B2




                      Ctmt*!'lt                         ◊Wri~i'" t)f   Puhfa,he;r                               'fMN:H>~r-ty
                                             ''1~ub!1:$h:i&t,C~t'tt''                                           { 1'='>5itH'.J~tri)
                       C-r,mNmt
                   s~~r,:;${£i)




                                                                                    FIG. 27A
                                                                                                             thirsi•~~rtr A
                                                                                                      -~,.:./,:,'.,\;;,/:w,},)::,: -~,·•· '\,,,\
        N~:i.tin~ t),ml~:eyf.i:V ~r -S*.l,tvk,*.l f•r•ey'-;ld*.l:t·
                   ·•·•:!ii:•tii:i'*fh·{*::Stfo,i.,t,;::,;m'"

         ,_.A........y:.-~❖:•:•:•:-:.:...........:..,.:......._.-'.•

          ~..........:~'.•'.•:•:.:.:.:-:-:,.Y-"-..,_.;•..-:...
                         tr-:=::~~fa:::i
                           :Nk)::;.;:..<.:
                        t:7~:;~»":~$:$
                      =::'._::;3:!;::;::~:3:S<:!·
               ffa::t :~-:::::Jt::~:itt ;~
              .i::::::~~    -~~*t:::::~~=* e::




                                                                                    FIG. 27B
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 41 of 60


                                                    US 10,311,073 B2
                              1                                                                      2
          SYSTEM AND METHOD FOR                                           The advantages of Internet applications are many and are
        ASYNCHRONOUS RETRIEVAL OF                                      now widely published and generally accepted. Client-server
      INFORMATION FROM A SERVER TO A                                   applications are generally much more difficult and expensive
     CLIENT BASED ON INCREMENTAL USER                                  to maintain, update, and access. They also scale poorly on
                   INPUT                                          5    the Internet. In addition, traditional client-server applica-
                                                                       tions were often limited to specific client and server plat-
                  CLAIM OF PRIORITY                                    forms, ranging from PC-DOS to Microsoft Windows, Apple
                                                                       Mac OS, Linux, UNIX, Digital OpenVMS, etc. This limited
   This application is a continuation of U.S. patent applica-          the availability of such applications, and increased the cost
tion Ser. No. 12/176,984 entitled "SYSTEM AND 10                       of supporting the widest possible user base.
METHOD FOR ASYNCHRONOUS RETRIEVAL OF                                      However, traditional client-server applications, through
INFORMATION FROM A SERVER TO A CLIENT                                  their dedicated support of (and optimization for) specific
BASED ON INCREMENTAL USER INPUT" filed Jul. 21,                        client and server systems, often excelled in performance and
2008. U.S. patent application Ser. No. 12/176,984 claims the           user-friendliness. Even today, moving to a web-based user
benefit to U.S. Provisional Application Ser. No. 60/951,850, 15        interface often means a severe degradation of the user
entitled "SYSTEM AND METHOD FOR ASYNCHRO-
                                                                       experience. Typical Internet applications are based on the
NOUS RETRIEVAL OF INFORMATION BASED ON
                                                                       so-called "Request-Response Loop", where users only
INCREMENTAL USER INPUT", filed Jul. 25, 2007. U.S.
                                                                       receive information from the server system after they submit
patent application Ser. No. 12/176,984 is also a continua-
tion-in-part of U.S. patent application Ser. No. 11/257,912 20         a page or a form using a "Submit" button or after pressing
(now U.S. Pat. No. 7,751,326), entitled "SYSTEM AND                    the "Enter" key. This mechanism, in its simplicity perhaps
METHOD FOR UTILIZING ASYNCHRONOUS CLIENT                               one of the core reasons for the very success of the Internet,
SERVER COMMUNICATION OBJECTS", filed Oct. 25,                          is inherently primitive compared to what users have become
2005, which is a continuation-in-part of U.S. patent appli-            accustomed to in the client-server world, let alone the
cation Ser. No. 09/933,493 (now U.S. Pat. No. 8,112,529), 25           luxurious interfaces and quick feedback that is received in
entitled "SYSTEM AND METHOD FOR ASYNCHRO-                              local applications rumiing on modem GUI-based operating
NOUS CLIENT SERVER SESSION COMMUNICA-                                  systems such as Microsoft Windows and Apple Mac OS.
TION", filed Aug. 20, 2001. Each of the above applications
are herein incorporated by reference and priority benefit is                                   SUMMARY
claimed for the present application.                          30
                                                                          Embodiments of the present invention provide a solution
                  COPYRIGHT NOTICE                                     around the limitations of the Request-Response Loop. By
                                                                       providing a generic, virtually direct, connection between
   A portion of the disclosure of this patent document                 individual inputs in user applications and server data that is
contains material which is subject to copyright protection.       35
                                                                       entered, validated, searched, found, and retrieved, the tech-
The copyright owner has no objection to the facsimile                  nology makes it possible to provide immediate feedback
reproduction by anyone of the patent document or the patent            based on text-based user input. In accordance with an
disclosure, as it appears in the Patent and Trademark Office
                                                                       embodiment, a system and method is provided for asyn-
patent file or records, but otherwise reserves all copyright
                                                                  40   chronously retrieving information over a network based on
rights whatsoever.
                                                                       incremental input. The system comprises a client part, a
                  FIELD OF INVENTION                                   communication protocol, and a server part. The server part
                                                                       receives incremental text-based input from one or more
   The invention relates generally to client-server, and Inter-        objects in the client part, and asynchronously returns match-
net applications, and particularly to applications where          45   ing information to the client part depending on server-
incremental user input is used to retrieve matching content            defined content channels that each query one or more
from one or more server systems to dynamically and imme-               underlying or connected content sources, such as databases
diately update the user interface so that users receive imme-          or search engines, to return matches for the latest input and
diate feedback based on the input.                                     for the latest values and state of other content channels.
                                                                  50   Additional features and applications are also described
                      BACKGROUND                                       herein.

   Increasingly, the Internet is becoming a platform for                      BRIEF DESCRIPTION OF THE FIGURES
business, consumer, and government applications that used
to be deployed in so-called client-server environments,           55      FIG. 1 shows an illustration of a system in accordance
where computer software had to be installed on both a client           with an embodiment, and provides an overview of where
system and on one or more server systems. Contrary to most             said embodiment fits into a typical network infrastructure.
client-server environments, Internet applications are entirely            FIG. 2 shows an illustration of a system in accordance
managed on the server. Apart from commonly available (and              with an embodiment, notably the client part, the Commu-
often pre-installed) Internet browser software such as Micro-     60   nication protocol, the server part divided into a "server tier"
soft's Internet Explorer, Mozilla's Firefox, Apple's Safari,           and a "service tier", and the content sources accessed by said
and browser software built into portable devices, no special           embodiment.
software needs to be installed on each user's system. Also,               FIG. 3 shows an illustration of a client system in accor-
because the Internet is based on widely published and                  dance with an embodiment and the relationship of its objects
accepted standards managed mostly by the Word Wide Web            65   to the server system.
Consortium (W3C), applications that comply to these stan-                 FIG. 4A, FIG. 4B and FIG. 4C show UML class diagrams
dards can be used virtually anywhere.                                  of the basic data classes used in an embodiment.
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 42 of 60


                                                    US 10,311,073 B2
                              3                                                                      4
   FIG. SA, FIG. SB, and FIG. SC show UML sequence                       FIG. 24A and FIG. 24B show screenshots of embodi-
diagrams of typical events that occur in a basic embodiment            ments of the present invention that allow of the use of
that uses a single content channel.                                    varying technologies to communicate asynchronously
   FIG. 6A, FIG. 6B, FIG. 6C, FIG. 6D, and FIG. 6E, show               between the client and the server.
UML sequence diagrams of typical events that occur in a           5      FIG. 2SA, FIG. 2SB and FIG. 2SC show various examples
complex embodiment that uses multiple dependent content                of "full-page" embodiments of the client part of the present
channels.                                                              invention running on an iPhone.
   FIG. 7A, FIG. 7B, FIG. 7C, and FIG. 7D show the XML                   FIG. 26 shows an illustration of a system in accordance
structure of various communication packages used in a                  with an embodiment, and shows how the QuestObjects
system in accordance with an embodiment.                          10   Indexer fits into the architecture.
   FIG. SA and FIG. 8B show illustrations of various con-                FIG. 27Aand FIG. 27B show illustrations of two business
figuration files and a screenshot of the corresponding con-            cases in which the present invention is used to provide
figuration application used in an embodiment.                          "syndicated" access to content through fields on third-party
   FIG. 9A and FIG. 9B show screenshots of the configu-                web sites.
ration pages used to configure an embodiment so it can            15
connect to underlying content sources.                                                DETAILED DESCRIPTION
   FIG. lOA and FIG. 10B show a screenshot of the con-
figuration page used to configure an embodiment so it can                 In the detailed description below, various embodiments
provide a content channel and an example of an XML-                    are described with reference to the QuestObjects system,
formatted definition, as it is stored in a corresponding          20   created by the MasterObjects Company. As described
configuration file.                                                    herein, QuestObjects provides a system and method for
   FIG. 11 shows a table describing six basic client embodi-           managing client input, server queries, server responses and
ments in accordance with an embodiment of the invention.               client output. One specific type of data that can be made
   FIG. 12A and FIG. 12B show two screenshots of web                   available through the system from a single content source
pages that incorporate client objects in accordance with an       25   ( or a combination of content sources) is defined as a content
embodiment.                                                            channel. One or more content channels are considered a
   FIG. 13A, FIG. 13B, FIG. 13C, FIG. 13D, FIG. 13E, FIG.              QuestObjects Service. Additional glossary is provided in
13F, FIG. 13G, FIG. 13H, FIG. 131, and FIG. 13J show                   copending U.S. patent application Ser. No. 11/257,912,
various states of a basic input element used on the client part        which is incorporated herein by reference. It will be evident
of an embodiment.                                                 30   that the technology described herein may be utilized in other
   FIG. 14A, FIG. 14B, and FIG. 14C show illustrations of              embodiments, and with other systems, in addition to the
client user interface element implementations that use                 QuestObjects system.
dependent content channels in accordance with an embodi-                  As described herein, QuestObjects is a powerful yet
ment.                                                                  easy-to-use and implement, ultra-thin, smart client/server
   FIG. lSA, FIG. lSB, FIG. lSC and FIG. lSD show                 35   technology that turns ordinary input fields in HTML pages
illustrations of various client user interface elements styled         and in native applications into supercharged mini-client/
for various end user applications in accordance with an                server environments referred to herein as QuestFields. Each
embodiment.                                                            QuestField provides large groups of simultaneous users
   FIG. 16A, FIG. 16B and FIG. 16C show illustrations of               connected over a network with near-instantaneous access to
client user interface elements that use two content channels      40   data stored anywhere on the network. QuestFields, and other
to provide immediate user feedback upon user input in                  products based on the QuestObjects technology, provide an
accordance with an embodiment.                                         "end-to-end" solution that can link virtually any client
   FIG. 17A, FIG. 17B, FIG. 17C, FIG. 17D, FIG. 17E and                system with virtually any data server to provide the kind of
FIG. 17F show screenshots of various states of a complex               data access, search, validation, retrieval and manipulation
user interface that uses various client user interface elements   45   capabilities similar to capabilities that previously were only
in accordance with an embodiment.                                      possible and feasible with local data.
   FIG. 18A, FIG. 18B, and FIG. 18C show screenshots of                QuestObjects System
various states of an application that uses various client user            The system underlying the QuestObjects technology pro-
interface elements that are linked to dependent content                vides a highly efficient means to retrieve data from remote
channels in accordance with an embodiment.                        50   content (databases, directories, search engines, web ser-
   FIG. 19A, FIG. 19B, and FIG. 19C, show screenshots of               vices, XML data, flat files, legacy systems, etc). As shown
various states of a complex user interface that uses various           in FIG. 1, the remote content is typically stored on comput-
client user interface elements in accordance with an embodi-           ers in a server room, accessed over a high-speed local area
ment.                                                                  network, or accessed remotely using a web service or other
   FIG. 20A, FIG. 20B and FIG. 20C show illustrations of          55   predefined protocol, and is available to the business appli-
the various states of a user interface used to perform multiple        cations and to the QuestObjects system through a network
lookups in accordance with an embodiment.                              connection. The QuestObjects system 100 can be installed
   FIG. 21A, FIG. 218, and FIG. 21C show illustrations of              on a server alongside existing business applications, and
the various states of a user interface used to perform multiple        runs in an application server such as the open-source Apache
lookups in accordance with an embodiment.                         60   Tomcat or commercial application server software such as
   FIG. 22A, FIG. 22B, and FIG. 22C, FIG. 22D and FIG.                 IBM Web Sphere, BEA WebLogic, and Microsoft ASP.Net
22E show illustrations of a text input element implementing            server, all of which might also host other applications
a client object to provide user feedback in accordance with            simultaneously. The application server(s) serve the dynamic
an embodiment.                                                         content of web pages, the static portions of which is typi-
   FIG. 23A and FIG. 23B show a table and a flowchart             65   cally served from a static web server for scalability and
clarifying the way in which an embodiment of the client                performance reasons (such as Microsoft's Internet Informa-
implements query throttling.                                           tion server or Apache HTTP server). Web and other appli-
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 43 of 60


                                                     US 10,311,073 B2
                               5                                                                       6
cations accessing the server system contain one or more                 service tier can be located on different computer systems,
client parts, which are usually referred to as "QuestFields".           where the server tier and the content-service tier communi-
The client part and the server part typically communicate               cate over a fast network. The server tier can be installed on
over the Internet, over either broadband or low-bandwidth               multiple (load-balanced) computer systems to provide
connections even as slow as those provided through tele-           5    improved scalability in session and request handling. The
phone modems and GPRS cell phones. The QuestObjects                     service tier can be distributed over multiple computer sys-
protocol connects the QuestObjects client (QuestField) and              tems to provide dedicated services for distributed content
the QuestObjects server in a highly efficient manner that               sources, where each copy of the content-service tier embodi-
only transmits data over the network that is needed by the              ment serves one or more content channels defined on it.
individual parts at any time. By using standard HTTP as one        10      In accordance with an embodiment there can also be a
possible low-level protocol implementation, QuestFields                 cache (or even a full in-memory copy of the data) in the
can work in standard Internet environments and infrastruc-              content-service tier, although this level of caching is often
tures including firewalls, proxies, and load balancers.                 provided by the content sources themselves. Embodiments
   FIG. 2 illustrates the objects that implement an embodi-             of the content-service tier can also pre-fetch often-accessed
ment of the QuestObjects system 110. As shown in FIG. 2,           15   results from the content source(s), in order to optimize the
the QuestObjects server uses a protocol adapter to commu-               speed of QuestObjects client requests that can be antici-
nicate to QuestObjects clients. This adapter translates the             pated, and possibly to fill the QuestObjects caches after a
request and response messages going over the network into               restart of the system. The contents of the caches can also be
a format appropriate for the network. For example, in most              serialized and written to disk before a restart, so that the
Internet applications the messages are transmitted over the        20   QuestObjects server can maintain its performance by re-
HTTP(S) protocol and are formatted using XML. The                       loading its cache into memory after a restart.
QuestObjects server comprises a "server tier" and a "con-                  FIG. 3 illustrates data objects in the QuestObjects client
tent-service tier".                                                     corresponding to the server-side Questers. In accordance
   In accordance with an embodiment, the server Tier man-               with an embodiment 120, each client-side Quester maintains
ages client sessions and requests. The server tier communi-        25   the client-side input (typically comprising user input, i.e.
cates with potentially large numbers of QuestObjects clients            characters typed by a user, the state of user interface
using, in one embodiment, an efficient XML-based protocol               elements clicked, the selection state of the cursor, and
referred to as the QuestObjects Protocol (QOP). In accor-               optional qualifiers that are included with client requests),
dance with this embodiment, the protocol uses HTTP or                   and transmits changes to the QuestObjects server as they
HTTPS over TCP/IP. By optionally maintaining a session             30   occur, or delayed and coalesced if they occur in quick
for every active user, the QuestObjects server can greatly              succession. For efficiency reasons, multiple client-side
reduce network traffic by sending to each QuestObjects                  Questers can share a single session with the server, which is
client only the data that is needed immediately by that                 managed by the client-side Controller, and which is instan-
specific client and that was not already communicated in a              tiated as a separate object, typically by the first client object
previous message to that client. The server tier optimizes         35   that needs it. The Controller can remain alive even after the
performance by caching content after it is received from the            first client object is no longer needed, as might be the case
content-service tier. Each query is checked by a query                  in a multi-window application or in situations where a client
manager against this cache (entries in which typically expire           object disappears because a tabbed pane is hidden or deac-
after a limited amount of time, depending on the time during            tivated. Like the server, a QuestObjects client may also
which the content is considered current and defined in the         40   communicate through a protocol adapter, allowing it to
content channel configuration described below). A QuestO-               connect to the QuestObjects server using the appropriate
bjects client implementation can access one or more pre-                low-level communication protocol implementation (such as
defined content channels. For each content channel, the                 XML, over HTTP over TCP/IP).
corresponding client information and results are maintained                Embodiments of a QuestObjects client can implement a
in a logical object referred to as a Quester. Quester objects      45   local cache of results that they have received from the server.
are instantiated immediately after a client session is estab-           In some embodiments, QuestObjects clients hold a copy of
lished and as the client session registers an interest in a             the latest result set received from the server, e.g. allowing
content channel.                                                        users to scroll up and down through those results that have
   Content that is not yet available in the server tier cache is        already been received without needing repeated round-trips
retrieved from the Content-Service Tier, which accesses one        50   to the QuestObjects server. Other embodiments of a QuestO-
or more content sources, which in turn can be physically                bjects client can also cache the results of prior queries in
located outside the QuestObjects system. The QuestObjects               order to increase system performance even further, avoiding
server communicates with these back-end data stores (data-              additional unnecessary repeated round-trips between the
bases, directories, search engines, web services, files, etc)           QuestObjects client and the QuestObjects server.
using their native protocols, such as SQL or LDAP, or any          55   Core Data Objects
other standard or proprietary protocol using a generic API                 Embodiments of the present invention provide a highly
that supports plug-ins that can be programmed using stan-               efficient solution that can be considered completely generic
dard programming languages such as Java or C#. Each type                because of the nature of requests and responses traveling
of content source is accessed through a corresponding                   through the system. FIG. 4A, FIG. 4B, and FIG. 4C show the
abstracted object referred to as the "Content Access Mod-          60   basic objects that are involved in this method. In particular,
ule" (CAM). Each CAM is capable of communicating with                   FIG. 4A shows that a query 130 comprises user input
an underlying content source using its native language,                 (referred to as the inputBuffer and typed as a string of
protocol, or format. In the QuestObjects server, predefined             characters) with optional qualifier string (which is typically
content channels determine the content (coming from one or              specified by the application designer or selected by the user
more content sources) that is retrieved by the QuestObjects        65   using a third-party user interface element) and zero or more
clients that register themselves for each content channel. It           values derived from attributes of the same or other Questers.
should be noted that in various embodiments, the content-               In the QuestObjects server, each Quester has a unique
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 44 of 60


                                                    US 10,311,073 B2
                              7                                                                      8
identifier (id). A query fired by one Quester can include any          consecutive messages (requests and responses) that are
number of dependent values derived from properties iden-               exchanged between the client and the server. In accordance
tified in the dependency Value object. The dependent                   with an embodiment individual messages can use XML (as
Quester values are derived from (but not limited to) the               further described in U.S. patent application Ser. No. 11/257,
attributes 132 shown in FIG. 4B.                                  5    912). Those skilled in the art will understand that, through
    The result object in FIG. 4A shows that results received           protocol adapters or other means, the format of the messages
from the content sources (or, if the exact same query was              can be changed while remaining within the scope of the
executed earlier by the same client or any other client,               invention. Also, it will be evident that the embodiments
retrieved from the cache) also use a generic format. In                described here are designed to offer a generic solution to
accordance with an embodiment, each result comprises a            10
                                                                       make it possible to deploy multiple Questers with depen-
string with an optional key that uniquely identifies the result
                                                                       dencies. In simpler embodiments of the invention, certain
in the underlying content source, optionally allowing the
                                                                       complexity can be omitted.
QuestObjects server to retrieve additional data from the
content source when requested at a later time, and used to                In accordance with an embodiment, certain communica-
combine identical results that were received from multiple        15   tion messages can be omitted. For example, if only one
content queries executed in the content channel in the                 client Quester uses only one server-side content channel,
content-service tier of the system. The content source can             then no "registerQuester" and "questerRegistered" messages
also return optional metadata to the QuestObjects system,              are needed as they could also be implied. In simplified
which is an array of zero or more strings.                             implementations where no paging through results of a prior
    In accordance with some embodiments, only information         20   query or dependencies between multiple Questers are
that is required by the various parts of the system needs to           required, no session object (and related "startSession" and
be communicated between these parts at any time. For                   "sessionStarted" messages) is needed. Such limited protocol
example, if a QuestObjects client only needs to display the            implementations, where the message formatting and trans-
first 20 records from a result set ("results"), then only those        port are simplified while still communicating messages
20 records will be transmitted to the QuestObjects client by      25   asynchronously conveying essentially the same meaning to
the QuestObjects server, even if the QuestObjects server               achieve the same result to the world outside of the embodi-
may have received many more records from the content                   ment, still fall within the scope of the invention. Also, the
source. If one Quester's query depends in part on the values           messages described below have been simplified to better
held by attribute(s) of another Quester, then the values of            convey their meaning. For example, if a message is referred
that other Quester do not need to be communicated to the          30   in the text below to as "query A", then the message will
QuestObjects server by the QuestObjects client, because the            likely hold a query id that is generated by the QuestObjects
server-side Quester manager maintains the values and data              system and that represents the actual query object, the
referenced by each Quester instance. A QuestObjects client             information of which is only transmitted to the QuestObjects
can be considered a "view" on the information held in the              server once. These implementation details do not change the
server. Only input changes (such as characters typed, cursor      35   meaning and essence of the information exchanged between
selections, and list selections) need be communicated to the           the various parts of the system.
QuestObjects server, and only a limited subset of the results             FIG. SA, FIG. SB and FIG. SC show a typical sequence
typically needs to be transmitted back to the QuestObjects             of events as they flow through the QuestObjects system. In
client. The QuestObjects client can request additional                 accordance with an embodiment, in its first request, the
"ranges" of results when and if they are needed.                  40   client Quester starts a session. It then registers one or more
    In the content-service tier, each content channel defines          Questers, telling the server which content channels it would
the data that is queried and returned. In accordance with an           like to use. Each Quester may request dependencies on
embodiment each content channel does so using one or more              values corresponding to attributes of other Questers. Once
querySelectors 134 (see FIG. 4C). Each query selector                  this initialization phase is finished, the QuestObjects client
selects or skips a predefined content query by applying a         45   can start performing queries and receive results. The con-
selection pattern (typically in the form of a regular expres-          secutive queries usually happen upon user input, but an
sion) to a specific Quester attribute for the same content             initial query based on a default value and/or qualifier can
channel or any other content channel. If the selectionPattern          also be performed automatically at the end of the initializa-
returns one or more values, then the corresponding content             tion phase, and clients can also be used to receive "pushed"
query is executed. The content query receives the corre-          50   updates using a request-response exchange at regular or
sponding values using a so-called groupToVariableMapping               irregular intervals from the QuestObjects server.
object that contains a key-value pair for each consecutive                As shown in sequence diagram 140 of FIG. SA, the
value derived from the query by the pattern.                           information required by the QuestObjects server during the
    The objects in FIG. 4 have been simplified for clarity. In         initialization phase can be combined into one message to the
accordance with some embodiments each object can have             55   QuestObjects server by the client, upon receipt of which the
additional attributes that implement the functionality                 QuestObjects server performs the corresponding actions and
described herein. For example, each result object, or a                returns a single message. Note that any of the steps can fail,
complete result set, can carry with it an expiration time              in which case the server returns an error message. In most
stamp, so that each part of the QuestObjects system can                situations, however, the initialization phase is distributed
determine whether said result(s) are still valid, or whether      60   over time, wherein multiple consecutive messages are
they need to be re-fetched from the content source.                    exchanged between client and server. This is shown 144 in
Request and Response Handling                                          FIG. SB and 148 in FIG. SC. In the latter case, multiple
    Embodiments of the invention can provide asynchronous              client objects can be instantiated independently of each
feedback based on server-side data and incremental client              other. Thus, a Quester can request a dependency on another
(typically, user) input. Information is exchanged between the     65   Quester that was instantiated before it. And a complex
QuestObjects client and the QuestObjects server. The fol-              dynamic user interface may add and remove Questers and
lowing description describes the asynchronous nature of the            corresponding dependencies as the user navigates through
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 45 of 60


                                                    US 10,311,073 B2
                              9                                                                       10
an application, wherein all Questers that are instantiated and            The end of the first event sequence as shown in FIG. 6A
destroyed over time share the single session with the                  depicts what happens if the same client session re-requests
QuestObjects server.                                                   query A. At this point, the server already has the results for
   Although a QuestObjects client can request dependencies             query A in its cache, so it can quickly return a results
from the QuestObjects server (as depicted in these figures        5    message to the client. If another QuestObjects client (for
using the requestDependency message) based on pre-con-                 example, another user) requests the same query A before the
figured dependent user interface elements, the QuestObjects            corresponding results have expired, then the QuestObjects
server may also return a list of possible dependent content            server can also return those results from its cache.
channel names to the QuestObjects client (with each ques-                 No system has unlimited capabilities. With this in mind,
                                                                  10   embodiments of the QuestObjects system are designed to
terRegistered message). In the latter case, a QuestObjects
                                                                       provide the best possible throughput while minimizing the
client can dynamically build its user interface by instanti-
                                                                       load on its various parts. In many cases, the real bottleneck
ating client objects based on the available dependencies.
                                                                       in the system is not the system itself, but the performance
Some dependent content channels may have a "used as                    and capabilities of the connected content source(s). Data-
filter" flag, which signifies to the QuestObjects client that a   15   bases, search engines, web services, etc, typically can only
dependency can be used as a filter in the client user interface        handle a limited number of simultaneous queries. Each
(which is further described below with regard to FIG. 19B              query can also take up to seconds before it returns results.
and FIG. 19C).                                                         So, if the QuestObjects system fired a content query for
   As shown in figures FIG. SA and FIG. SC, the QuestO-                every single request received from every QuestObjects
bjects server can query the underlying content source             20   client, this would cause performance problems. An embodi-
(through the content channel corresponding to the Quester              ment of the QuestObjects system addresses this by not firing
that was registered, wherein the content channel can query             content queries unless they are really needed, and by lim-
one or more predefined content queries) upon receiving a               iting and managing the number of simultaneous queries that
query or rangeRequest message from the QuestObjects                    can be fired against a specific content source. Another
client. FIG. SC shows that the content source is not re-          25   solution to slow-performing content sources can be provided
accessed if the same query was performed already. Instead,             by an embodiment in which data from the content source is
the content is retrieved from the QuestObjects server cache.           pre-read and indexed by the QuestObjects system so that no
    FIG. 6A, FIG. 6B, FIG. 6C, FIG. 6D, FIG. 6E show the               further communication with the content source is needed (as
events 150-160 that can occur in an embodiment that                    further described below with regard to FIG. 26).
handles multiple subsequent client actions in a QuestObjects      30      FIG. 6C shows an embodiment that addresses high-load
session, as well as the sequence of events that happens for            situations, where the QuestObjects server receives a query A
multiple dependent Questers where the change event of an               from a QuestObjects client (which is accepted by the con-
attribute in one Quester triggers a new query in one or more           tent-service tier and fired against the content source). At the
dependent Questers.                                                    moment when a subsequent query B is received from the
    In FIG. 6A, a first query A is transmitted to the server,     35   (same or different) client, however, the load on the content
which in turn queries the underlying content source. Before            source is too high. Rather than firing query B against the
information is returned from the content source, a new query           content source, it is queued in the server-side Quester. At the
B is transmitted from the client to the server, which also             moment where the content source is ready to accept a new
sends this query to the content source for retrieval of the            query, the QuestObjects server determines whether query B
appropriate data. At this point, the results for query A are no   40   is still the latest query. If it is no longer the latest query (as
longer deemed of importance to the client Quester. In                  is depicted in FIG. 6C), query B is not fired against the
accordance with an embodiment, depending on the capa-                  content source. Instead, query C is fired, and eventually
bilities of the connected content source, the content query A          returns its results to the client. As a result, at the end of the
can be interrupted or canceled. In typical embodiments,                sequence diagram in FIG. 6C, the QuestObjects server will
however, query A will still be allowed to finish on the           45   have the results for query A and query C in its cache, but
content source, ensuring that the corresponding results will           only the results for query C will have been transmitted to the
still appear in the QuestObjects cache, which increases the            QuestObjects client.
throughput for other QuestObjects clients that happen to                  As illustrated in the example of FIG. 6B, the three or four
perform the same query A at a later time, or for the same              resulting "sessionStarted", "nop" and "results" messages
QuestObjects client if it re-requests the same query, as might    50   shown in FIG. 6C can also be returned to the QuestObjects
be the case in a user interface after a user types the                 client as separate communication packages, depending on
backspace key to return to the previous input string. In FIG.          the low-level protocol implementation.
6A, the result for query A is returned to the QuestObjects                Similarly to the scenario in which a QuestObjects client
server by the content source, but no immediate results                 does not always need to receive the entire result set from the
message is sent to the client Quester because it is no longer     55   QuestObjects server, the QuestObjects server does not
the information that the client is waiting for.                        always need the entire result set from a content source.
    Once the results for query B are received from the content         Embodiments of the QuestObjects server can apply "pag-
source, the client is informed that the results for query A            ing" through results in a content source, using the native
were skipped and the results for query B are returned to the           protocol of the content source. In some instances a content
client. As is the case with most messages, depending on the       60   source can return its results in batches, perhaps because
particular embodiment, these messages can be combined                  retrieving the entire result set from such a content source
into one communication package (shown in the circled area              would otherwise take too long, leaving the QuestObjects
of FIG. 6A) or transmitted as separate communication                   client "in the cold", even though part of the result set could
packages as shown in FIG. 6B. The latter is typical of                 have already been available.
implementations that use TCP/IP, where each consecutive           65      FIG. 6D shows how this can be performed in accordance
HTTP request from a QuestObjects client to QuestObjects                with an embodiment. Even though a QuestObjects client
server is expected to return a response.                               requests "all" results for a query A, the content source starts
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 46 of 60


                                                     US 10,311,073 B2
                              11                                                                      12
by returning the first 25 results, which are immediately                 Configuration
communicated back to the QuestObjects client by the                         In accordance with an embodiment, the QuestObjects
QuestObjects server. The results message holds a "more                   server application can be configured using XML-formatted
available" flag, which causes the QuestObjects client to send            configuration files stored in a directory on the file system
a new request ("query A [count]") to the QuestObjects               5    referred to as the "QuestObjects configuration folder".
                                                                         FIGS. SA-D show shows an example of the files 182 stored
server.
                                                                         in such a configuration directory. The QuestObjects server
   Assuming that the QuestObjects client only needs batches              automatically reconfigures itself after these files are modi-
of, say 25 results or less at any time, the QuestObjects server          fied. It is possible to maintain multiple instances of the
does not return the subsequent additional results as they                QuestObjects server running on the same or on multiple
                                                                    10
come back from the content source. Instead, the results from             machines by simply replicating the configuration directory,
the content source are cached in the server, and are subse-              i.e. copying the files.
quently transmitted to the QuestObjects client upon receiv-                 In accordance with an embodiment, the "cams" directory
ing a "rangeRequest A" message.                                          contains configurations that tell the QuestObjects server how
   FIG. 6E shows the information that is exchanged between               to communicate with the various content sources it is to
                                                                    15   access. This directory contains a named file for each Content
the QuestObjects server and the QuestObjects client in order
                                                                         Access Module instance (CAM). The CAM configuration
to implement two dependent Questers. Each Quester regis-                 parameters depend on the type of content source. For
ters itself for a content charmel that has a predefined depen-           example, a JDBC CAM for SQL databases contains the
dency on the content charmel of the other Quester. Once this             database user name and password used to log on to the
information is exchanged between the QuestObjects client            20   database, the JDBC (Java Database Connectivity) driver
and the QuestObjects server, the QuestObjects client can                 name and connect string, the maximum number of simulta-
request new results for Quester 2 whenever the value of the              neous connections (the session pool), the maximum and
dependent attribute in Quester 1 changes. In FIG. 6E, query              minimum number of idle sessions, the maximum session
2 is transmitted as soon as a character is appended to the               pool waiting time, and an SQL query definition that is used
inputBuffer of Quester 1. The server can combine the values         25   to test the availability of the database. Other types of
(in this case, the input buffers) of the two Questers to fire the        Content Access Modules require different configuration
underlying content queries in the content source(s ). After the          attributes depending on the type. For example, a file CAM
results for both Questers have been received, they are                   may require the file format (such as Tab-delimited, or
returned to the QuestObjects client.                                     Microsoft Excel) and an LDAP CAM may require a list of
   As described in previous examples, dependent Questers            30   server URLs for failover purposes. The purpose of a CAM
                                                                         is to abstract the various kinds of content sources available
can use paging through ranges, and incremental fetching of
                                                                         to the QuestObjects system. The rest of the QuestObjects
information. Low-level protocol embodiments can combine
                                                                         system does not need to be aware of the differences between
or separate messages into one or more communication
                                                                         the various content source types. Optionally, each CAM
packages, as long as the sequence of information exchanged          35   instance also defines cache settings for the results to be
remains. FIG. 7A, FIG. 7B, FIG. 7C, and FIG. 7D illustrate               cached in the content-service tier cache, and holds informa-
this with multiple Quester dependencies, and shows how                   tion on pre-fetching of popular queries from the content
four subsequent messages can be exchanged to set up these                source.
dependencies. The startSession 170 and sessionStarted 172                   In accordance with an embodiment, the "channels" direc-
messages of FIG. 7A and FIG. 7B are typically exchanged             40   tory contains a configuration file for each content channel
as soon as the QuestObjects client objects are instantiated. In          that is defined in the system. The "content-service" file
embodiments working in a web browser, this can be right                  shown in FIG. SA contains a configuration containing tech-
after the page loads, or even while the page is loading. To              nical settings for the content-service tier of the QuestObjects
reduce the load on the QuestObjects server, this exchange                server. This can include the logging level and information
can also be deferred until a user first accesses one of the user    45   about statistics that are collected during the use of the
interface elements linked to one of the Quester.                         QuestObjects system, which in tum can aid system admin-
   It will be evident to those skilled in the art that sessions          istrators in fine-tuning and troubleshooting. The content-
can be identified in various ways depending on the client and            service tier statistics are used as a basis for license verifi-
server embodiments. For example, in a web browser imple-                 cation (e.g., a QuestObjects server may only be licensed
mentation, the session information can be transmitted as part       50   only for X number of queries per time frame, or a content
of each subsequent request and response or as part of the                channel may be limited to a certain number of unique
URLs, where the session information is held in memory on                 records), as a source for usage billing and advertising "hit
the QuestObjects client. A QuestObjects client can also                  counts", to deduct the most popular queries, etc. Optionally,
persist the session information by storing it in a "Cookie",             the content-service configuration file contains technical set-
or by using a different persistence mechanism such as using         55   tings that configure the content-service tier in-memory
a "Local Shared Object" in Adobe Flash. Also, as described               cache.
previously, in simple implementations where no paging or                    The "content-queries" directory contains configuration
dependencies are needed no session need be maintained                    files corresponding to all content queries defined in the
either.                                                                  QuestObjects server. This configuration is described in
   FIG. 7C and FIG. 7D show how the QuestObjects client             60   detail for FIG. 9B below.
and the QuestObjects server exchange information 174, 176                   In accordance with an embodiment, the "qo-server.li-
about multiple dependencies by exchanging a single request               cense" file shown in FIG. SA contains an encrypted license
package and a single response package containing multiple                file that restricts the QuestObjects server software to only a
registerQuester, questerRegistered, requestDependency, and               limited set of features and/or uses. For example, the QuestO-
dependencyGranted messages, as would be required in                 65   bjects server might be configured to only allow specific
application embodiments like the design implementation                   (numbers of) CAMs, content charmels, content query defi-
described below in FIG. 18.                                              nitions, queries per day, restrict access to the QuestObjects
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 47 of 60


                                                  US 10,311,073 B2
                            13                                                                    14
server to non-SSL versus SSL, restrict access to the QuestO-         Before the activation of changes happens, the QuestObjects
bjects server from a limited number oflntemet domains, etc.          server verifies their validity. A running QuestObjects server
The license file can also include information identifying the        application will thus not be harmed by mistakes made in the
licensee.                                                            configuration application, or in any other application that
   The example "server.xml" file shown in FIG. SA contains      5    changes the configuration through JMX.
technical settings for one QuestObjects server software                 FIG. 9A, FIG. 9B, FIG. 9C and FIG. 9D show an example
instance. Multiple instances of a QuestObjects server can be         190 of how CAMs and content queries are configured in
run off the same configuration directory, wherein each               accordance with an embodiment. Each CAM instance is
instance has its own configuration file and can thus have its        labeled a "content source" and is configured using configu-
own system usage settings (e.g. relating to memory and
                                                                lO   ration attributes that depend on the type of content source as
thread use by that server instance on the computer hardware
                                                                     described earlier. FIG. 9A shows the state of the "content
on which it runs). The server configuration file can also
                                                                     sources" screen after configuring a content source using the
include settings relating to logging level, session manage-
ment (such as the maximum number of simultaneous ses-                SQL CAM, and one using the LDAP CAM (Lightweight
sions), request management (such as the maximum number          15
                                                                     Directory Access Protocol). After clicking on the "Connec-
of requests that is handled at the same time and the size of         tions" button, a new screen appears that allows the user to
the various request queues), caching settings ( such as the          configure the CAM instance. New content sources are added
maximum amount of memory to be used for the cache), and              by entering a unique Id, selecting the content source type,
server tier statistics collection configuration.                     and clicking on the "plus symbol". Content sources are
   When launched, the QuestObjects server software reads        20   removed by clicking on the "minus" symbol.
configuration information from the corresponding configu-               FIG. 9B shows an example screen 194 that appears after
ration directory shown in FIG. SA. Changes to the QuestO-            clicking on the "content queries" button for an SQL content
bjects server configuration can also be made while the               source. In accordance with an embodiment each content
QuestObjects server is running. One embodiment allows                query is identified by a unique Id, and contains query
configuration changes using the JMX standard (Java Man-         25   information in the content source's native query format: in
agement Extensions), allowing configuration of the QuestO-           this example, SQL. Query values (including any Quester and
bjects server software from third-party applications and             dependent Quester attribute values) are mapped to variable
management tools.                                                    names in the content channel definition described for FIG.
   In accordance with some embodiments, a bundled                    l0A below using the groupToVariable mapping described
QuestObjects server management application can be pro-          30
                                                                     earlier. In content query definitions for the SQL CAM, the
vided that allows dynamic (re-) configuration of the QuestO-
                                                                     variable names are included as "bind variables" inside the
bjects system using a web browser interface 184, as is shown
                                                                     SQL statements. The SQL dialect used depends on the
in FIG. 8B. This browser-based configuration tool dynami-
                                                                     underlying SQL database and is not dictated by the QuestO-
cally configures the QuestObjects server through JMX calls.
Users can access the application from a web browser by          35
                                                                     bjects system.
typing the corresponding URL and authenticating. Users can              Content query definitions for other types of content
also make configuration changes depending on their                   sources can use different yet similar ways to place content
assigned role(s). For example, the role "qo-view" only               channel-defined variable values into the native content que-
allows users to view the configuration. Role "qo-admin"              ries sent to the content source, based on the variable name
allows a system administrator to shut down and start up the     40   defined by the groupToVariable mapping.
QuestObjects server, manage other server processes, and                 FIG. lOA and FIG. 10B show a screenshot of the con-
manage technical settings such as memory and cache con-              figuration screen 200 for a content channel that performs
figuration. Role "qo-config" allows users to configure the           zero, one, or two content queries depending on two query
QuestObjects server's logical configuration settings, such as        selectors. FIG. 10B shows an example of the XML elements
the content channels, CAMs, and content queries.                45   204 needed for one query selector, as it would appear in a
   The configuration application is accessed by clicking on          content channel configuration file. In the content channel
"server Configuration" at the top of the screenshot in FIG.          configuration screen in FIG. l0A, the administrator can
8B. Any standards-compliant web browser can be used to               define the minimum length of the inputBuffer that is required
configure the QuestObjects server. Users navigate through            before any content query is fired (and thus before any results
the various configuration options by clicking on menu items     50   are returned to the QuestObjects client). Also, the total
shown on the left of the screenshot. The various configura-          number of results fetched by the content channel can be
tion attributes for each configuration are displayed on the          limited to a specified maximum. Associated content queries
right. Infrequently used and complex settings can be hidden          can use this limit to stop fetching results after the maximum
in a separate "Expert Settings" window. The "server Info"            has been retrieved from the content source.
link at the top of the screen opens a window that displays      55      In accordance with an embodiment, a content channel
information about the QuestObjects server instance, includ-          contains one or more query selectors, each one linked to one
ing the version number of the software, the number of active         of the content queries defined earlier. A content channel does
sessions, or the number of queries handled.                          not need to know about the type of content source that is
   In accordance with an embodiment, configuration                   queried by the content query. The content channel can
changes can be made in a "sandbox", which allows multiple       60   therefore combine results from a potentially unlimited num-
attributes to be modified, added, removed, etc, without              ber of content sources. Also, by specifying multiple query
becoming active immediately and thus without interfering             selectors that select a content query from one content source,
with the correct operation of the QuestObjects server. After         multiple consecutive (or simultaneous, if supported by the
making any configuration changes, an "Activate                       content source type and the capabilities of the associated
Changes . . . " button allows the system administrator to       65   CAM) queries can be fired against the same content source
activate the changes and a "Revert Changes ... " button              upon a single QuestObjects client action or dependency
undoes the latest changes that were made in the sandbox.             trigger. One example use for this would be looking-up
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 48 of 60


                                                    US 10,311,073 B2
                             15                                                                      16
persons in a database by matching the inputBuffer with both            a content channel is associated with an id that is sent to the
the "lastName" and the "firstName" colunms in a relational             client Quester in the questerRegistered message. Once the
database.                                                              ids of the ordered metadata values are known by the client,
    In accordance with some embodiments, the QuestObjects              subsequent results (answers to queries from that client from
server can perform all matching queries simultaneously (i.e.,     5    the server) do not need to include the metadata ids. The
the various content queries are performed at the same time,            client derives individual metadata values from the order of
wherein the content channel merges the results once all of             the ids as it was defined and received in the questerRegis-
the content queries have returned results). In accordance              tered message.
with other embodiments, content queries can be performed               Result Types
synchronously (i.e., subsequent content queries will only be      10
                                                                          In accordance with some embodiments, results that are
performed after the prior content queries have finished). If a
                                                                       returned to a QuestField client have a "result type" that
content channel is configured to only return a limited
                                                                       determines how the result is handled in the client software.
(maximum) number of results, then subsequent content
queries do not necessarily have to be performed. If the                Results of type "normal" are typically displayed as part of an
QuestObjects server has already received a sufficient num-        15
                                                                       ordered list in the user interface, and will be associated with
ber of results from one or more prior queries, it can skip the         zero or more metadata values.
subsequent content queries, even if they are matched by the               Other result types do not typically return content from the
query selector. This behavior can be configured in the                 content engine, so their value and key have different mean-
content channel.                                                       ing, and the metadata also has a special meaning (or is
    A system administrator can define each query selector by      20   omitted). QuestField client embodiments that support the
first selecting one of the predefined content queries (con-            special result types usually have additional "result layouts"
tentQueryid). Then, one or more selection criteria are speci-          that are used to display the special types of results received
fied, as further described below.                                      from the server.
    For each selection criterion, the Quester attribute and the           Results of type "query suggestion" are typically displayed
content channel name identifying the Quester are selected.        25   at the top of the results list, wherein the value corresponds
This identifies the value against which the selector applies           to the suggested query (and suggesting to the user an
its selectionPattern. In accordance with an embodiment, the            alternate query that might return better results). Some Quest-
selection pattern uses standard Regular Expression syntax,             Field user interface embodiments show these query sugges-
as is commonly supported in various programming lan-                   tions in a separate popup list or tooltip. When a user selects
guages, such as provided by the java.util.regex package in        30   a "query suggestion" (e.g., by clicking on it with the mouse),
the Java language. The result of applying the pattern against          a QuestField embodiment can copy the value into the input
the value either does not return a value (in which case the            element and perform that query in order to retrieve and
content query is skipped, i.e. not performed), or it returns           display the associated results.
one or more values. These returned values are mapped to the               Results of type "information" can be displayed at the end
variable names that were optionally included in the selected      35   of a results list, to tell the user something about the results
content query.                                                         that were returned (e.g. "Only 25 results were returned
    In the example of FIG. lOA, the content query "compa-              although more information might exist. To receive more
nyByName" is performed if the inputBuffer from the content             results, please rephrase your query.").
channel itself matches the "(\w+)" pattern. This pattern                  Results of type "indexing" indicate that the server cannot
returns a single variable value if the inputBuffer contains one   40   yet return a full set of "normal" results because the under-
or more non-white-space characters. So, if the QuestObjects            lying content source is being indexed. When the QuestOb-
client transmits a query containing one or more characters,            jects server returns a result of type "indexing", correspond-
then the content query "companyByName" will be per-                    ing metadata values can indicate the percentage of the
formed.                                                                content that has already been indexed, the amount of time
    The second querySelector in the screenshot example            45   indexing has already taken, and the estimated time remain-
performs the content query "companyBy Symbol", but only                ing.
if the Quester's qualifier holds the value "INCLUDE_TICK-                 Results of type "error" indicate that an error has occurred
ER_IN_SEARCH". This example is useful in applications                  during the execution of a query, or possibly one of multiple
where users can type either a company name or a ticker                 queries in a content channel. Different QuestField clients can
symbol into a QuestField to find matching results. The user       50   handle these results differently: for example, they might
can select whether companies should also be found by ticker            display an error line as part of the result list, or group errors
symbol by selecting a checkbox that results in qualifier value         into a single error message displayed to the user.
"INCLUDE_TICKER_IN_SEARCH".                                               In accordance with an embodiment that uses an XML-
    In accordance with an embodiment, a pattern match                  based communications protocol, the optional type element
(regular expression) may return a value, but not every group      55   indicates the type of the result record. It is an integer value
identified in the pattern must necessarily return a value. For         that defaults to 500 for "normal" result records (in that case,
this reason, each groupToVariableMapping allows the                    the type element is omitted in the XML). Negative numbers
administrator to define an optional defaultValue that will be          are reserved for future use. The type can be used for the
applied against the content query instead.                             following purposes:
    In accordance with some embodiments, metadata values          60      In the QuestObjects server, results from content queries
associated with a result are returned in a fixed order, wherein        performed in a content channel are merged by type, wherein
the QuestObjects client identifies individual metadata values          lower types always precede higher types. Lower result types
in a result as entries in an ordered array using an index ([OJ,        therefore always appear higher in the list than higher result
[1], etc). In this instance, the QuestObjects server does not          types. Results of content queries on the server are expected
need to send any information about the metadata back to the       65   to be pre-sorted on their type number and their value. If a
client, apart from the ordered metadata values themselves. In          content query does not sort results, then this must be
other embodiments, each metadata value that is returned by             configured on the QuestObjects server. In that case, the
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 49 of 60


                                                      US 10,311,073 B2
                               17                                                                      18
results will be sorted by the QuestObjects server before they                -89 through -80 This type number range is reserved for
are merged with the results from other content queries in the             "QuestObjects server temporarily busy, try again later"
content channel.                                                          situations.
   As described above, QuestField clients can handle, dis-                  -86 This type number is used for situations in which the
play, and format results differently depending on their type.        5
                                                                          QuestObjects server is too busy to handle a request.
In accordance with an embodiment, the following type
                                                                            key: An optional number that identifies the specific reason
ranges are reserved. Built-in plain list layouts for all nega-
                                                                          why the server is busy;
tive type numbers are provided as part of the system. Any
third-party, customer-specific and custom list layouts do not                value: An optional technical description "why" the server
                                                                     10   is busy for troubleshooting purposes, e.g. "The request
need to handle these result types, although they may option-
ally override individual ranges.                                          queue is full.";
Negative result type numbers:                                               metadata: null;
    -100 This number is reserved for errors that occur in
                                                                             expires: Typically, the "expires" attribute for the range
queries performed by Content Access Modules (such as SQL             15   will be the time that corresponds to the earliest moment at
and LDAP). When the content access module receives an
                                                                          which the server suggests next doing a query. A QuestFields
error, a single result is returned to the client with type -100,
                                                                          client should not re-query until this moment is reached.
with the following values:
                                                                          System-provided QuestField result list layouts will display a
   key: The native error number as it was returned by the
                                                                          generic text "The QuestObjects Server is too busy to handle
content source;                                                      20
                                                                          your query. Please try again later." to the user (in the local
   value: The native error text as it was returned by the
                                                                          QuestField-configuration language). The QuestField client
content source;
                                                                          may optionally display the value and key in a technical
   metadata: null;                                                        "about box" for troubleshooting purposes.
    expires: Typically, the "expires" attribute for the range
will contain the time that corresponds to the moment of the          25     -83 This type number is used for situations in which the
error: If a one-time error happens, the query will be re-                 content engine is busy indexing information.
executed immediately if the client requests this. If an error               key: If available: The percentage complete (0-100, inte-
is tied in to the query (i.e., invalid query), then the expiration        ger). Otherwise: null;
may be omitted or long so that the query will not be re-tried               value: The meaningful name of the index being created.
                                                                     30
and the error will remain in the QuestObjects server cache.               For example, "masterobjects.com" for a Content Access
System-provided QuestField result list layouts will display               Module that is indexing documents or web pages in that
an error symbol and a generic text "The query could not be                domain. A CAM should always return something. If no
executed by the content engine." to the user (in the local                meaningful name is available, then the QuestObjects server
QuestField-configuration language), and may optionally dis-          35   will return the CAM instance name;
play the value and metadata in a technical "about box" for
                                                                            metadata: null;
troubleshooting purposes. Depending on the type of the
error, the Content Access Module may also send an error                     expires: Typically, the "expires" attribute for the range
"-499" to the QuestFields client so it goes into ofl:line mode            will be the time that corresponds to the current moment so
(see chapter 3.5).                                                   40   that the next query shows the current percentage, if avail-
    -90 This type number is reserved for situations in which              able. If indexing has an expected end time, then "expires"
the Content Access Module cannot reach the content source,                should be the expected end time.
i.e. the content source is unavailable.                                      System-provided QuestField result list layouts will dis-
   key: An optional CAM-specific error number;                            play a generic text "Currently being indexed: value" to the
   value: An empty string, or a string that is meaningful to         45   user (in the local QuestField-configuration language, with
end users. If empty, QuestField clients will display a generic            the value appended), and may optionally display a progress
text "The content source is currently unavailable." to the                bar if the key is non-null.
user (in the local QuestField-configuration language). If the
Content Access Module returns a value that is non-empty,                     -29 through -20 This type number range is reserved for
e.g. "We are performing scheduled maintenance. The                   50   QuestObjects server-generated "query suggestions". These
weather information server will be available again at 9AM                 results are typically stripped off the visual results list, and
EST.", then QuestFields append the value to the generic                   displayed in a separate user interface element such as plainly
unavailability text;                                                      formatted suggestions at the top of the list or a "tooltip".
   metadata: null;                                                        Selecting a value from this result in the client causes it to
    expires: This is the time at which the server is expected to     55   become a new query.
be available again. QuestField clients should respect this                   -26 The QuestObjects server suggests a different spelling
time and wait for at least this long before retrying a                    for what the user has typed (e.g., for the previous client
connection to the server, unless some results in the result list
                                                                          query value/input buffer because it is not recognized as
were valid (it is possible that a content channel contains
                                                                          valid). The value is typically shown as a plainly formatted
results from one content query but missed results from               60
                                                                          result in the normal list element.
content queries corresponding to content sources that are
unavailable). System-provided QuestField result list layouts                key: null;
will display the text. The QuestField client may optionally                 value: The improved query value;
display the value and key in a technical "about box" for
troubleshooting purposes. The QuestField client may also             65
                                                                            metaO: null;
use the "expires" time to display a message "The content                     expires: Typically, no expiration applies so the "expires"
source is expected to be available again at xx:xx.".                      attribute is omitted.
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 50 of 60


                                                   US 10,311,073 B2
                             19                                                                     20
    -23 The QuestObjects server suggests a related query              Translation QuestField that automatically looks up the trans-
(that is, the query word might have been correct or valid, but        lation of text that the user has entered, a Stock Quote
there are related subjects that the user might be interested          QuestField that returns a stock quote for a specific ticker
in). Depending on the QuestFields client, this value is not           symbol, or a Calculator QuestField that returns the result of
displayed amongst the regular results, but in a tooltip or in    5    a specific calculation performed on the user's input.
a separate pane or tab.                                               AutoComplete QuestField (AutoSuggest QuestField)
   key: null;                                                            An AutoComplete QuestField assists the user during data
   value: The related query value;                                    entry by looking up multiple possible matches directly based
   meta0: null;                                                       on the user's character-by-character input. While the user
   expires: Typically, no expiration applies so the "expires"    10
                                                                      types, the "best match" for the input is autocompleted into
attribute is omitted.
                                                                      the input field. An optional popup list can display alternate
    -9 through 0 This type number range is reserved for
                                                                      choices or suggestions to the user. The user input typically
plainly-formatted texts that are to be displayed in the result
list. QuestFields clients use plain formatting that displays          has a one-to-many relationship with the data that is returned
the value only, regardless of the list layout that was chosen    15
                                                                      by the content source, and the number of records returned is
in the client.                                                        usually known but can be limited by the server.
   key: null;                                                            Examples include a PeopleFinder QuestField that looks
   value: The value to be displayed;                                  up persons in a directory, a Product QuestField that helps the
   metadata: null;                                                    user find products, or an Account QuestField that helps the
   expires: A content source may optionally return an expi-      20   user in finding and entering customer account numbers.
ration time.                                                             AutoSuggest QuestFields are almost identical to Auto-
   Positive result type numbers                                       Complete QuestFields, except that they do not provide
   Positive type numbers typically correspond to valid                in-field auto-completion for the currently selected result
results, wherein the type determines the sorting order:               record. In some QuestField embodiments, this is simply
Lower numbers appear before higher numbers. QuestField           25   configured by setting an "autoComplete" attribute to "false".
clients will use the list layout and metadata formatting as           AutoSearch QuestField
defined by the "listLayout" attribute configured on the                  An AutoSearch QuestField interprets the user input as a
client.                                                               discrete search query that can be in any query format
   Reserved for content results that are sorted before normal         supported by the underlying search engine(s). The input is
results.                                                         30
                                                                      not usually autocompleted in the input field because of the
   Reserved for normal results.
                                                                      nature of the input, although some AutoSearch QuestFields
    101+ Reserved for results that are sorted after normal
                                                                      will suggest queries from a word-index or from a user query
results.
                                                                      history list. Similar to the AutoComplete QuestField, search
Client Embodiments
   In accordance with various embodiments, the client part       35
                                                                      results are immediately displayed in a formatted popup list.
of the QuestObjects system can be embedded into a variety             The number of results returned from the server is typically
of different web-based applications. The number of user               unknown and limited by the search engine. Results in the
interfaces that can take advantage of the invention is virtu-         AutoSearch QuestField popup list are usually filtered and
ally unlimited. Every application that deals with incremental         ranked before they are displayed.
client-generated character input and returns matching con-       40      Examples include a Site Search QuestField that enables
tent over a network (or locally, i.e. with client and server          users to find pages on a website based on full text Boolean
rumiing on one device) can be implemented using the                   searches, or a Document Search QuestField that allows users
various embodiments of the present invention to increase              to retrieve documents or files based on full text as well as
performance and user-friendliness, and significantly                  other criteria. A publishing company, for example, can use
decreasing application development cost.                         45   AutoSearch QuestFields to allow users to quickly and effi-
   Common embodiments of the invention wrap the client                ciently search newspaper and magazine archives.
objects of the QuestObjects system into user elements that            Relational QuestField
are referred to as "QuestFields". Many types ofQuestFields               A Relational QuestField provides a complex user inter-
are envisioned, six basic types of which are described below.         face comprising multiple entry fields adapted for a specific
These QuestField types differ in complexity, but have in         50   use. A Relational QuestField simultaneously accesses mul-
common that they can enhance any web browser or hand-                 tiple content channels and allows users to enter multiple
held wireless device application that is used to enter, find,         values or click on results to "navigate" through relational
retrieve and/or manipulate information stored in remote               content. Relational QuestFields provide a sophisticated user
databases.                                                            interface that typically feels like a "browser" or "navigator"
   FIG. 11 shows a table 210 that compares the six basic         55   because it can use multiple colunms, tree lists, or even
QuestField types. From these basic types, complex Quest-              three-dimensional ways to display the results.
Fields can be derived that combine the properties of multiple            Examples include an Address QuestField that can be used
QuestField types.                                                     to enter full addresses ( street, city, state, zip, etc), a The-
AutoLookup QuestField                                                 saurus QuestField that allows users to navigate through
   The AutoLookup is one of the simplest types of Quest-         60   taxonomy of terms, and a File Browser QuestField that
Field. Upon user input (or after a dependent QuestField is            behaves similar to, for example, Microsoft Windows
modified), the QuestField does a "direct lookup" in the               Explorer or the Apple Mac OS Finder, yet operates on
underlying content source where the data returned has a               remote file structures. Relational QuestField embodiments
one-to-one relationship with the user input.                          are also ideally suited in multi-media library software and
   Examples include a City QuestField that automatically         65   "jukebox software" such as, for example, Apple iTunes or
displays the city for a specific Zip code, a Bank Number              Microsoft Media Player, where the content and library reside
QuestField that verifies the validity of an account number, a         on a remote server. The same is true for music stores and
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 51 of 60


                                                     US 10,311,073 B2
                              21                                                                       22
other ecommerce sites in which Relational QuestFields                    Quester), then the QuestField can automatically connect to
provide a greatly improved way to navigate the remotes                   the server as shown in FIG. 13B. If the QuestField does not
databases over the prior art.                                            have an initial value, then it can connect to the QuestObjects
FreeForm QuestField                                                      server upon the first user action ( such as typing a character).
   A FreeForm QuestField is a text area that allows users to        5    The first character typed does not necessarily fire a query
enter blocks of text of any size. Rather than treating the               (i.e., the client Quester does not necessarily send a query
entire input as a query, a FreeForm QuestField intelligently             message to the server after typing a single character). The
interprets the user input as it is typed, providing the user with        number of characters that must be typed before a query is
wide range of "on the fly" text editing enhancements.                    submitted is implementation-configurable. This is to further
   Examples include a SpellCheck QuestField that checks             10   minimize the load on the server, and to avoid performing
and corrects the user's spelling or grammar based on remote              unnecessary or less useful queries, as often is the case if the
dictionaries while the user is typing, or an AutoSave Quest-             user only types a single character.
Field that automatically creates a server-side backup while                 During the connection phase, a session is established.
the text is being entered.                                               This can be indicated by an animated communication sym-
Background QuestField                                               15   bol inside of the QuestField (or, in some embodiments,
   A Background QuestField does not have its own user                    elsewhere on the screen, such as in the header, margin, or
interface. Instead, it is a QuestField that can be invoked to            footer of the window containing the QuestField). Of course,
run in the background of an application, invisibly accessing             this symbol generally does not appear if a different Quest-
a QuestObjects service. For example, a Background Quest-                 Field has already established a session with the server
Field could be a real-time stock price lookup function              20   through the central client Controller.
available to stored procedures in a relational database.                    FIG. 13C shows the state of an AutoComplete QuestField
   FIG. 12A and FIG. 12B show two examples of Internet                   embodiment configured to access a "Second Hand Cars"
applications based on HTML pages containing anAutoCom-                   content channel after a user has typed three characters
plete QuestField. In particular, FIG. 12A shows a web page               ("Fer"). A rotating user interface element indicates that a
220 loaded into a Microsoft Internet Explorer browser               25   query is being performed (in this case, it has the shape of two
application running on a Windows XP operating system,                    arrow symbols that rotate in a circle). For a brief time after
wherein the user has placed the cursor into a QuestField that            the user types the characters, this user element may appear
is used for searching second-hand cars. As the user starts               static (i.e., non-rotating). This is because a QuestField
typing, matching information appears nearly instanta-                    reduces network traffic and server load by accumulating user
neously, as shown in FIG. 13D.                                      30   input for a configurable amount of time. To improve the user
   FIG. 12B shows a similar application 224 optimized for                feedback even further, the (initially static) user interface
the small screen format of a mobile phone or portable device             element can appear subtly by zooming into view, or by
(for example, an Apple iPhone or another type of phone                   fading into view (say, from 100% transparent to opaque).
device), as it looks after the user enters "Ferrari 3" using the            FIG. 13D shows the same QuestField after it has received
phone's on-screen keyboard and then dismissing the key-             35   results from the QuestObjects server. The corresponding
board. During keyboard entry, the vertical area occupied by              drop-down list can be configured to open (appear) automati-
the QuestField's result list is minimized. The bottom of the             cally after results are found. In some implementations, this
result list in an AutoComplete QuestField displays the                   behavior can also be switched off by the user.
number of available records, even while the user is typing.                 A QuestField can be configured to provide in-field "auto-
When the phone is rotated into "landscape view", using              40   completion", using various text colors to indicate whether a
JavaScript functions and the "onresize" handler, the Quest-              single unique record was found (in which case a checkmark
Field can adopt itself to the new screen width and screen                may appear after the input, as shown in FIG. 18A) or
height.                                                                  whether more records are available (as is the case in FIG.
   QuestFields are especially suited to enhance finding infor-           13D). If the user closes the drop-down list, or in other
mation on small wireless devices such as cell phones and            45   situations, configurations, or applications where no results
PDAs. The QuestObjects protocol (QOP) minimizes net-                     list is displayed, arrows inside of the QuestField can indicate
work traffic and maximizes the speed at which users receive              whether previous and/or next results are available, allowing
feedback upon their input. Therefore, perceived perfor-                  the user to select the previous and next results using the Up
mance is excellent even when using slow network connec-                  and Down arrow keys on the keyboard, as shown in FIG.
tions such as GPRS.                                                 50   13E.
   FIG. 13A, FIG. 13B, FIG. 13C, FIG. 13D, FIG. 13E, FIG.                   As a user types new text, it typically appears in a
13F, FIG. 13G, FIG. 13H, FIG. 131, FIG. 13J show various                 lighter-than-usual color (e.g., gray instead of black) until at
states 230 of the basic input element that plays a part in               least one matching result is received from the server. This
many QuestObjects client (QuestField) embodiments. FIG.                  ensures that the user can always recognize whether the
13A shows the input element before the user has typed any           55   current value in the input field was accepted or not.
characters. For branding reasons, and to remind users that                  When this QuestField embodiment encounters a non-
the input field is dynamic rather than static as was the case            recoverable error, it displays a "red triangle" as shown in
in the prior art, some QuestField embodiments can display                FIG. 13F. The QuestField remains disabled until the web
a watermark, such as a QuestObjects "Q" symbol or trade-                 page is reloaded. Non-recoverable errors usually indicate a
mark, or other symbol, inside of the input area.                    60   faulty configuration of the QuestField in the web page, such
   At the stage represented in FIG. 13A, in accordance with              as a wrong server URL or a non-existent QuestObjects
most embodiments, the QuestFields will not have yet con-                 content channel id. Clicking on the triangle symbol reveals
nected to the QuestObjects server (i.e., it will not yet have            an "information pane" in the user interface that displays
established a session with the server). However, if the                  information about the error, such as the error number and a
QuestField has an initial (typically, pre-configured by the         65   descriptive text.
application or website designer) query (such as an input-                   When the QuestField embodiment encounters a recover-
Buffer value, a qualifier value, or a value held in a dependent          able error, it displays a Pause symbol at the right of the entry
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 52 of 60


                                                    US 10,311,073 B2
                             23                                                                      24
field as shown in FIG. 13G. The field was placed in off-line           Field displays matching special offers ("3 Aanbiedingen",
mode, so that it temporarily behaves like it is disabled. To           Dutch for "3 Special Offers").
reduce server load in error situations, no more communica-                As described previously, a client Quester does not always
tion with the QuestObjects server will take place until the            receive an entire result set from the QuestObjects server.
web page is reloaded, or until the user clicks on the Pause       5    Additionally, the QuestObjects server does not necessarily
symbol to reconnect. During off-line mode, the information             receive the entire available result set from the content
pane shows an error message.                                           source(s). In such cases, the client Quester may receive
   As shown in FIG. 13H, in accordance with an embodi-                 partial results as they "trickle in" from the server. This is
ment the Pause symbol changes to a Play symbol when the                typically envisioned to the user by rotating user interface
                                                                  10
user holds the mouse over it, allowing the user to retry the           elements next to (or below) the corresponding result lists
action that just went wrong. If the error occurs again, the            240, as is shown in FIG. 14C. Rather than saying "270
QuestField will re-enter off-line mode and display the Pause           Producten" and "3 Aanbiedingen", this screenshot shows
symbol again. In some embodiments, the pause/play meta-                that the QuestField can omit the number ofresults (which in
phor can be substituted by a simple yellow "warning tri-          15
                                                                       this case is still unavailable for both Questers) and display
angle", with a warning text and a button that the user can             a set of rotating arrows next to each content channel name.
click to try and re-establish a session.                               QuestField result lists can be customized to virtually any
   A content channel can postpone a query (coalesce the                "look and feel", using various techniques including CSS,
input) until at least a certain number of characters is entered        Adobe Flash, or any other technology available on the
into the client Quester. Some QuestField embodiments may          20   QuestObjects client embodiment. Instead of"special offers",
indicate this to the user by displaying an underline symbol            a dependent QuestField can just as easily display matching
that stretches in front of the characters typed, as shown in           advertisements implemented using any means available to
FIG. 131. The length of this underline is calculated to match          the browser. QuestFields are therefore ideally suited for
the number of missing characters, which is configurable by             advertising-driven information publishing, where they pro-
the application designer.                                         25   vide a much better means for user-targeted advertising than
   If a QuestField query does not return any matching                  the prior art that relied on advertising updates only after the
results, then in some QuestField embodiments the system                entire page was reloaded.
draws a "red wiggly underline" under the input, indicating                A QuestField can also display advertising or sponsoring
that the input is invalid (or perhaps, in some applications,           information in its margins or footer, as is the case in FIG.
misspelled). This is shown in FIG. 13J. This provides an          30   14B and FIG. 14C, where the QuestObjects logo and a
indication to the user that he or she can backspace or clear           "powered by QuestObjects" text can be received from the
the field to try a different query, and saves the user aggra-          server, and could be the result of a content channel that
vation and time compared to techniques that otherwise rely             returns multiple items or texts to be displayed at the footer,
on the request-response loop to display a page that said "No           in some envisioned embodiments as a "slide show" or as a
results found, please try again".                                 35   "scrolling ticker tape", as "vertically scrolling credits", or a
   Certain QuestField embodiments may display an "erase"               combination of these. In the example shown, the text
symbol after the input element contains data (in this case,            returned ("mogelijk gemaakt door") is in the Dutch lan-
typed or pasted text). Users can click this symbol (shown in           guage. A content channel is capable of returning the appro-
FIG. 13D, FIG. 13E, FIG. 131, and FIG. 131) to erase the               priate data by using the language identifier as a qualifier in
entry field and to place the cursor at the beginning so that a    40   the query.
new character can be typed.                                               FIG. 15A, FIG. 15B and FIG. 15C show various examples
   Some QuestField embodiments allow the user to de-                   of visual QuestField styling and custom result list layouts.
activate the dynamic lookup and autocomplete behavior.                 FIG. 15A shows an AutoComplete QuestField 244 that is
After a user disables the QuestField, a grayed-out "power              used in an embodiment referred to as "PeopleFinder". The
symbol" is displayed in place of the various other state          45   results list displays names in bold, phone numbers in regular
elements. When a QuestField is disabled, it will no longer             font, and an email symbol allowing users to quickly send an
communicate with the QuestObjects server. A disabled                   email to the corresponding person.
QuestField effectively functions like a regular entry field. To           FIG. 15B shows the same QuestField 246 using a different
re-enable the field, the user can click the Power symbol or            CSS style sheet. This style sheet (reconfigured by changing
check the appropriate checkbox in the information pane.           50   a "skinName" property) uses non-rounded borders, orange
   All of the basic QuestField states and behaviors described          color, and different-looking drop-down and submits button
above are also used in more complex QuestObjects client                symbols, and different colors for typed and auto-completed
embodiments, examples of which are described below.                    text. Different QuestField embodiments can also auto-detect
   FIG. 14A, FIG. 14B and FIG. 14C show two QuestFields                the local operating system and adjust their look and feel so
that implement Quester dependencies. The QuestField 234           55   they match the native look of each user's system (e.g., using
in FIG. 14A comprises two Auto Lookup QuestFields, one of              "Aqua" widgets on an Apple Mac OS, or using "Aero"
which is used to check the accuracy of an ISBN number                  widgets on a Microsoft Windows Vista OS).
typed by a user. The second QuestField, upon reception of                 FIG. 15C shows an AutoComplete QuestField 248 that
the appropriate key by the first QuestField, will immediately          uses another CSS style sheet (this time, using a dark gray
display an image of the corresponding book after its content      60   color for the drop-down button) and a customized list layout
channel returns the matching image URL for that key.                   spanning multiple lines per result, a "lock symbol" that
   FIG. 14B shows a Relational QuestField embodiment 238               appears for each result depending on a metadata value
derived from two Auto Suggest QuestFields that both depend             received from the QuestObjects server, and an additional
on the same input buffer. As the user types an entry into the          HTML-formatted footer below the QuestField result list.
input element at the top of this "ProductFinder" QuestField,      65      FIG. 15D shows anAutoComplete QuestField 250 with a
the top QuestField displays matching products ("270 Pro-               list layout optimized for finding websites from a server-
ducten", Dutch for "270 Products") and the bottom Quest-               stored index of web site titles.
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 53 of 60


                                                    US 10,311,073 B2
                              25                                                                      26
   FIG. 16A, FIG. 16B and FIG. 16C show different embodi-               how the user can select one of the resulting FNA codes by
ments of the AutoComplete QuestFields that are combined                 simply selecting it from the corresponding QuestField's
in the client application to provide dual lookup capabilities           results list. Then, after only typing three digits of the part
to the user. In particular, FIG. 16A shows two QuestFields              number in FIG. 18C, only one unique VPPS code remains,
252 with dependencies to allow users to type either (part of)      5    and the number of available parts, out of a potential total
a last name, first name, or both to find persons in a directory.        database size of millions, is easily found and entered. Multi
As last name information is entered into one QuestField, the            dependent QuestField applications such as the embodiment
other QuestField automatically displays a list of all matching          shown here can replace complex multi-HTML page appli-
first names that exist in the directory. FIG. 16B shows a               cations, and offer a paradigm shift for the entry, search, and
similar example 264 of two dependentAutoComplete Quest-            10   retrieval of remote data.
Fields, in this case using "City, State" and "Zip Code" to                 Although in this user interface design the dependent
allow users to quickly enter or find the proper matching data           QuestFields are arranged vertically, those skilled in the art
records. FIG. 16C shows a similar example 266 of two                    will understand that different embodiments may position
dependent AutoComplete QuestFields, in this case using                  them in any order, or even place them inside of other
"Artist" and "CD Title" to allow users to quickly enter or         15   complex user interface elements such as tabbed pages,
find the proper matching data records.                                  complex grids, etc.
   FIG.17A, FIG.17B, FIG.17C, FIG.17D, FIG.17E, FIG.                       FIG. 19A, FIG. 19B and FIG. 19C show three user
17F show an embodiment 280 in which various states of a                 interface designs 310 that further illustrate the power of
complex Relational QuestField user interface design that is             dependent QuestFields. In accordance with an embodiment,
used to navigate a large thesaurus database. After the user        20   the four dependent Questers and the content channels used
types "No" into the input field and clicking on the triangle            by the four AutoComplete QuestFields used in FIG. 18 can
as shown in FIG. 17A, a two-paned user interface 284                    be supplemented by a fifth dependent Quester accessing a
appears (FIG. 17B). The left colunm shows lookup results                content channel "Car Brand & Type", a sixth Quester used
similar to the AutoComplete and AutoSuggest examples                    to filter on "Price Range", and a seventh Quester to filter on
shown earlier. The right column shows four dependent result        25   "Build Year". A single complex Relational QuestField is
lists corresponding to four Questers that retrieve dependent            created that offers an easy-to-use, multi-column interactive
data on the currently selected result on the left. With "North          search and retrieval interface.
Carolina" selected, the "UF" list displays all "used for"                  FIG. 19A shows a Relational QuestField that uses mul-
terms from the thesaurus. The "BT" list displays all "broader           tiple colunms, each colunm comprising an input field and a
terms" from the thesaurus. The "NT" list displays all "nar-        30   result list. The first three columns are currently visible, but
rower terms" from the thesaurus. And the "RT" list displays             additional colunms exist to the right, as is indicated by the
all "related terms" from the thesaurus.                                 scroll bar element at the bottom of the QuestField, and the
   FIG. 17C shows a screen shot 288 of the state of the user            "Car Brand & Type" and "Part Name & Number" links.
interface after the user "drags" the result "United States of           Users can use the scroll bar to reveal the colunms to the
America" from the right-side list into the list on the left.       35   right, or they can simply click on the links at the bottom to
Once the entry is dropped in place (as shown 292 in FIG.                jump to a specific column. Although in this user interface
17D), all Questers that depend on the "currently selected               design these "colunm links" are displayed inside of the
term" immediately retrieve new matching values from the                 scrollbar at the bottom, those skilled in the art will under-
QuestObjects server. It will be evident to those skilled in the         stand that different embodiments may place the scrollbar at
art that users are often likely to click on previously visited     40   the top and may display the links as more traditional "bread
records, such as re-clicking on term "North Carolina" in                crumbs" towards the top of the screen.
FIG. 17B. The embodiments described herein make this                       FIG. 19B shows the state of the user interface after the
process efficient and quick, even if the content source (in this        user has clicked on "Car Brand & Type" in FIG. 19A, or
case, thesaurus database) contains a huge number of records,            after scrolling to the right. A new colunm "Car Brand &
if the user is accessing the QuestObjects server remotely,         45   Type" appeared, and the left "Architecture" colunm has
when the speed of the network is slow, and when the                     disappeared from view. In its place, a new "Architecture"
thesaurus is being accessed by many simultaneous users.                 link is displayed on the left side of the scroll bar. Clicking
   FIG. 17E shows that the user can drag 296 the term                   on this link will scroll the QuestField back to the left. Note
"Alaska" to the input field, replacing the previous value of            that, in this example, the user has already typed "OPEL",
the input buffer, "North Carolina". Immediately, the depen-        50   causing the Architecture content channel to perform a query
dent QuestFields look up the corresponding matches. In this             that returned one record, "OPEL Z-CAR EPSILON ... ".
example, while the user selects the "Sounds" tab in the user            This has already caused all of the dependent Quester content
interface 298 (FIG. 17F), another dependent Quester will                channels to re-query their content channel, filtering the
perform a lookup for all states that "sound like" the currently         number of results displayed in the result lists on the right.
selected term.                                                     55      Since in the above example the user has created a query
   FIG. 18A, FIG. 18B and FIG. 18C show three screenshots               in the Architecture Quester, its "erase button symbol" has
302 of an application that combines four dependent Quest-               appeared in the corresponding input field in FIG. 19A.
Fields to find car parts in an SQL database, using four                 Because the input field is scrolled out of view in FIG. 19B
indexed database colunms "Architecture", "VPPS", "FNA",                 and in FIG. 19C, the erase button symbol is displayed next
and "Part".                                                        60   to the "Architecture" colunm link in the scrollbar at the
   As shown in FIG. 18A, upon entering "OPEL" into the                  bottom.
Architecture QuestField, it is automatically completed (the                In the top right hand corner of FIG. 19B, note the "Filter"
check mark signifies that one unique match exists). The                 checkbox that has appeared for the "Car Brand & Type"
other three QuestFields have automatically performed their              Quester. This shows that any colunm can have one or more
dependent queries and have come up with result lists, as           65   additional "filter channels" that a user can activate to further
indicated by the green "down arrow" symbols and the                     narrow down the search. In FIG. 19C, the QuestField is
auto-completed "first available" matches. FIG. 18B shows                scrolled all the way to the right, and the "Filter" checkbox
          Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 54 of 60


                                                        US 10,311,073 B2
                                27                                                                       28
for the "Car Brand & Type" column is checked. These                         the QuestObjects client may perform highlighting and spe-
causes the additional QuestFields "Price range" and "Build                  cial handling of reserved words used as search operators.
year" to appear. Note that such dependent user interface                       The input field of an AutoSearch QuestField does not
elements may be hard-coded in the QuestField. However,                      typically perform in-field auto-completion on the search
the QuestField can also determine dynamically which addi-              5    results. However, the input field can optionally provide
tional "Filter" QuestFields are to be displayed. To this end,               auto-completion or suggestions for the last typed word. This
the QuestObjects server returns a list of available "Filter"                requires the use of a second content channel that is defined
content channels to the client Quester as part of its quester-              to query the full-text index that is also used by the search
Registered message. In one embodiment, the content chan-                    engine of the content source. Although not shown in FIG. 20
                                                                       10   and FIG. 21, the corresponding auto-complete suggestions
nel definition on the QuestObjects server has an additional
                                                                            are displayed similar to URL-suggestions given in web
Boolean flag in the querySelector that indicates whether the
                                                                            browsers and similar to the way in which a FreeForm
dependent query definition is to be used as a filter. By
                                                                            QuestField embodiment pops up spelling suggestions as
clicking on the "erase button symbol" that appears next to                  shown in FIG. 22B. The content channel used for such
the filter Questers, all filters can be reset to their default         15   "search suggestions" typically filter "stop words" and search
state. Also, by removing the checkmark from the "Filter"                    operators (such as "and" and "or") before returning results,
checkbox, the filter Questers are cleared and hidden from                   so that anAutoSearch QuestField only provides suggestions
view.                                                                       for the actual search terms typed by the user, not for the
   An advantage of the dependent QuestField and Relational                  operators such as "and" and "or".
QuestField embodiments described above, is that users can              20      As is shown in FIG. 20C, a QuestField result list may
start their search or "find process" by entering search values              display images that correspond to the search results. The
and making selections in any of the dependent Questers, and                 QuestObjects server typically returns URLs to these images
in any order. For example, if a user already knows (part of)                to the QuestField as metadata strings in the result set. These
a product or component number, then he or she can enter it                  URLs can be absolute URis to the images or other related
immediately. This provides an advantage over prior art                 25   content, or can also be file names or paths to images relative
systems that typically offered a "top-down" approach to                     to a base URL known to the QuestField client software. By
finding information. In many contemporary ecommerce                         including only the path or file names, the size of commu-
sites, it is still very difficult to find a specific product, unless        nication packages received from the server is limited, and
the user knows the exact name or the exact (and full!)                      the QuestObjects server cache will occupy less memory. A
corresponding part or product number. With Relational                  30   content source may also provide limited HTML, formatting,
QuestFields, this is no longer necessary.                                   "escaping", or "tagging" of search words inside of each
   FIG. 20A, FIG. 20B, FIG. 20C and FIG. 21A, 218, and                      result text. A customized result list layout can apply format-
21C show screen shots 322-334 of two AutoSearch Quest-                      ting to highlight those words to the user. In FIG. 20C and in
Field embodiments. AutoSearch QuestFields typically have                    FIG. 21C, occurrences of the search term(s) in each result
an additional user interface element that allows users to              35   are displayed using bold font formatting.
make search selections and to view "recent queries". Con-                      FIG. 22A, FIG. 22B, FIG. 22C, FIG. 22D, FIG. 22E show
trary to the AutoComplete QuestFields and AutoSuggest                       an embodiment 340 in which a FreeForm QuestField is used
QuestFields described in the previous examples, the results                 to provide on-the-fly spell checking and lookups based on a
received from the content sources (typically, from third-                   content source containing a server-based dictionary. FIG.
party or open-source search engines) are generally not                 40   22A shows a text field containing multiple lines of text
alphabetically sorted. Instead, the content source typically                ending in the misspelled word "servre". Upon a right click,
ranks results according to relevance. In accordance with an                 the QuestField provides spelling suggestion based on the
embodiment the QuestObjects content channel can option-                     result of a content query that is performed by the "diction-
ally merge results received from multiple content queries.                  ary" content channel associated with the QuestField. As
Rather than doing this by alphabet, this can be performed              45   shown in FIG. 22A, the QuestField can indicate that the
using the rank held in a specified metadata entry.                          query is being performed using a rotating symbol in the
   FIG. 20A, FIG. 20B, and FIG. 21A show that users can                     popup menu that appears in the user interface. In low load
click the QuestObjects symbol in anAutoSearch QuestField                    situations, the QuestField can display the suggestions imme-
to reveal a popup menu that shows recent searches (which                    diately since they will have already been received from the
can be re-performed by simply clicking on them), a "Clear              50   QuestObjects server before the user has had a chance to
Recent Searches" option, and optional qualifiers that enable                right-click on the misspelled word. FIG. 22B shows how the
the user to determine the content queries that are performed                spelling suggestions are presented to the user. It will be
by the associated content channel. The "About this Quest-                   evident to those skilled in the art that such a popup menu or
Field" menu option opens the information pane, just like the                context menu may contain additional menu lines revealing
"i" tab button does at the bottom of most QuestField result            55   additional application and/or QuestField options that are
list embodiments, and just like what happens when the user                  relevant for the current application context.
clicks on the regular (i.e., non popup menu) "Q" watermark                     FIG. 22C and FIG. 22D illustrate how the system
that appears when a QuestField loads (as shown in FIG.                      responds when the user right-clicks on a word that is spelled
13A).                                                                       correctly. In this instance, the FreeForm QuestField looks up
   FIG. 20B and FIG. 21B show the state of the AutoSearch              60   the word in the server-side dictionary, and quickly displays
QuestField after the user has typed a search query. As with                 the corresponding dictionary information while the user is
other QuestField types, a rotating symbol indicates that the                either pressing the mouse button or after a single right-click.
search is being performed. Note that most search engines                       FIG. 22E shows one way in which the FreeForm Quest-
allow users to include search operators in their query, such                Field can be configured. In accordance with some embodi-
as Boolean operators including "and" or "or", as is shown in           65   ments, a "QuestObjects Q symbol" button is included in the
FIG. 20B. The QuestObjects system simply passes the input                   margin or footer of the QuestField or in the window con-
string to the content source (in this case, search engine), but             taining the QuestField. The user can click this "button" to
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 55 of 60


                                                    US 10,311,073 B2
                             29                                                                     30
reveal options relating to the QuestField. In this example,            the delay that occurs after receiving a query request and
the user can enable and disable three different options. Those         before that query is sent to the server via the communica-
skilled in the art will recognize that FreeForm QuestFields            tions controller. Whenever a new query request (typically, a
are capable of additional functions that enhance entry of              character or word typed or pasted into a QuestField by the
free-form text. For example, it is possible to "push" context-    5    user) is received by a Quester, any prior queries still being
sensitive pop-ups to the QuestField that are displayed auto-           delayed are superseded in favor of the new query. In this
matically as the user is entering information. These pop-ups           manner a Quester can accumulate multiple query requests,
might provide suggestions, show advertising, provide links             triggered by user input, before the final query actually goes
to related information, etc.                                           to the server. The size of this delay determines query
   Some devices, such as the Sony Playstation 3 (PS3), or         10
                                                                       frequency in response to user events, and therefore affects
early versions of the Apple iPhone, have limited keyboard
                                                                       both responsiveness of the user interface and traffic to the
input methods that do not allow input fields on web pages to
                                                                       server. Depending on the server response speed and the
intercept or "catch" individual keystrokes entered by the
user. These devices do not call the "onKeyDown" or                     network latency, a Quester can send a new query before
"onKeyUp" event handlers behind input fields, because             15
                                                                       receiving a result from a previous one. Questers determine
keyboard entry is instead taken over by a separate "virtual            high-load (slow server) situations based on the size of the
keyboard" that appears on-screen, allows a user to enter a             pending query "queue".
string, and then only calls the underlying web page and input             Queries triggered by a dependency from another Questlet
field after the entire string was edited. On these types of            are not subject to the same minimum delay. In accordance
devices, a QuestField can intercept the click (or finger press)   20   with an embodiment a dependency query delay is deter-
on the input field by overlaying a transparent "button".               mined by the Quester that triggers it; all dependent Questers
Instead of the regular built-in keyboard or virtual keyboard           send their queries immediately after this delay. If the trig-
of these devices, the QuestField can open its own virtual              gering Quester receives a new query request, then the new
keyboard in a separate HTML layer or in a separate HTML                query request immediately supersedes any delayed queries
window. This virtual keyboard has a button corresponding to       25   being accumulated in dependent Questers.
every key, as well as function keys such as backspace and a               Longer delays can also be suggested by a Questlet. For
"dismiss" button that hides the virtual keyboard layer or              some user interface events, a Questlet can suggest a longer-
closes the keyboard window. While the user clicks each                 than usual delay (but never a shorter delay than the one
button on the QuestField's virtual keyboard to enter incre-            calculated by the Quester). A Questlet will typically do this
mental characters, the "click" event on each virtual key is       30
                                                                       in two situations: (1) when the user hits "backspace"; and (2)
handled so that the corresponding character is appended to
                                                                       when the user types other commands that suggest that the
or inserted into the HTML input field. From the perspective
                                                                       user is still editing the field, such as "cut and paste" and
of the user, the QuestField's "popup keyboard" replaces the
                                                                       "delete". This indicates that further editing of the query
built-in key input mechanism, allowing the QuestField to
respond to individual keys (incremental key input) rather         35
                                                                       string is likely, so the accumulation period is extended
than only responding after the user has finished entering the          accordingly.
string. So even in those devices that do not typically allow              FIG. 23A and FIG. 23B show the various variables 344
trapping keystrokes, users can input strings using consecu-            involved in calculation of the accumulation delay in accor-
tive character input or using consecutive clicks (or finger            dance with an embodiment. The accumulation delay is
presses or stylus taps), while the QuestField performs incre-     40   calculated by Questers in the following manner. Normally, a
mental queries, asynchronously receives results from the               default delay (defaultAccumulation) is used, which is deter-
server, and displays matching results to the user as the string        mined by average typing speed on the target device (aver-
is being edited by the user using the virtual keyboard.                ageTypingSpeed). This delay is shortened when the length
Character Input Throttling                                             of the query string (queryLength) is longer. However, there
   In accordance with an embodiment, the system can be            45   is always a minimum delay based on the average network
configured to more readily manage requests, retrieve and               latency (averageLatency ), with the exception of dependency
optionally cache content, and send back to the client object           queries mentioned above.
only the information that is needed by the user at any time.              FIG. 23B shows a flowchart 348 illustrating the process
An efficient network protocol between the client and the               performed by the system to determine the accumulation. If
server can be used to exchange the information in an              50   and when there are queries in the queue already, the delay is
efficient manner, to maximize responsiveness of the system             determined by the number of pending queries (pendingQue-
to the user, while minimizing the load on content sources              ryCount) and an estimated query time (query Time), which is
and to minimize network traffic. In addition to these critical         approximately the time it takes between a query request and
parts of the system, additional functions can be implemented           the receipt of results. This query time can be initially
in the client software, as to minimize the number of requests     55   determined from the average network latency (averageLa-
going from the client to the server object.                            tency) and re-calculated every time results are received. It
   To improve overall performance and scalability, in accor-           has an assumed minimum (minimumQueueTime), and can
dance with an embodiment QuestFields limit the number of               be determined from the time between sending the query and
queries sent to the QuestObjects server for an individual              receiving the corresponding results (calculatedTimeTaken-
user. As described previously with regard to FIG. 13C, the        60   ByQuery). In addition, the query time cannot decrease from
client software accumulates user input for a certain amount            its previous value by more than the default accumulation
of time. This is managed in two client-side "tiers": the               time (defaultAccumulation). This limitation is imposed to
Questlets (the user interface elements inside of the Quest-            limit the impact of queries that are relatively fast due to
Field), and the Questers (the non-visual objects that com-             cached results.
municate with the server).                                        65      If the result for the last remaining pending query is
   In accordance with an embodiment, data "accumulation"               received, then any accumulated query can be sent immedi-
can be controlled by the Quester objects. Questers determine           ately, rather than waiting for the remainder of the delay. If
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 56 of 60


                                                   US 10,311,073 B2
                             31                                                                    32
a Questlet suggests a slow query delay (slowQueryDelay),              the client object to send and receive XML-formatted infor-
then that will be used assuming it is longer than the                 mation packets to implement a communications protocol.
m1mmum.                                                               One advantage of using Adobe Flash over other client
RESTful Protocol Implementations                                      technologies is that the Adobe Flash Player software allows
   In accordance with some embodiments, the communica-           5    the client object to communicate with server objects that are
tions protocol does not need to transfer user session infor-          hosted in a different Internet domain (or sub domain) from
mation to the server with each request coming from the                the web page that contains the client software embedding the
client. Instead of the client first starting a session on the         client object.
server, and the server keeping that session available to the             Modem browsers offer an alternate means to asynchro-
same client, the server does not maintain a session for each     10   nously communicate and exchange information between the
client. This "session-less" relationship between the client           browser and the server, implemented as the so-called
and the server is sometimes referred to as a "RESTful"                "XMLHTTPRequest Object" available in the browser and
("Representational state transfer") relationship. Representa-         callable through JavaScript in the web page. Applications
tional state transfer is a style of software architecture that        that implement this technique are typically referred to as
can be used for distributed hypermedia systems such as the       15   "AJAX" applications (Asynchronous JavaScript and XML).
World Wide Web, and the Hypertext Transfer Protocol                   Browser-based embodiments that use AJAX to communi-
(HTTP) specification.                                                 cate with the server do not need the Adobe Flash Player to
   In accordance with RESTful embodiments, the client                 communicate with the QuestObjects server: the client object
object does not pre-register information about how the                (or just the client object's communications controller com-
server object should respond to subsequent requests. Instead,    20   ponent) can be implemented in JavaScript and can use the
the client system packages each request into a full commu-            XMLHTTPRequest method to communicate with the server
nication packet that contains all of the necessary information        object.
for the server object to do its work. The server object does             A disadvantage of AJAX is that, for Internet security
not remember information it learned in prior communication            reasons, a client object residing in a web page loaded by the
from the same client, and does not combine the input             25   user's browser carmot communicate directly with any server
requests that it received from a client in a prior communi-           object that is hosted on a different domain or sub domain.
cation exchanges with the incremental input it receives from          (Through the use of "browser hacks" such as frames or
the same client object in subsequent communication. In                dynamic addition of <script>tags to the web page, embodi-
RESTful embodiments, individual requests sent from the                ments can get around this limitation. However, this is not
client to the server are typically more complex (especially in   30   considered safe because future browser versions can close
multi-Quester situations with dependencies). Although one             such "loopholes". The workarounds often have unacceptable
advantage of RESTful embodiments lies in the fact that                negative performance penalties).
subsequent requests from the same client may be commu-                   An alternative means to deploy embodiments where the
nicated to (and handled by) different server instances run-           client object is hosted on a different (sub) domain than the
ning on different computers (thus increasing scalability),       35   server object, is to install a so-called "proxy" on the client
scalability can be negatively affected because the subsequent         object's domain. The client object then communicates with
requests from the same client can likely be handled by the            the proxy (on the same domain) that forwards the client's
server from its cached data, which will not necessarily be            communication packages to the server object. The server's
present on other servers. As such, the performance benefits           responses are sent to the proxy, and are then forwarded to the
of using a RESTful protocol depend on the use case and on        40   client object by the proxy. Proxies like this can easily be
the content.                                                          configured in popular web servers such as Apache, and
   Although in RESTful implementations there is no such               forwarding proxy functionality is often also offered by load
thing as a "session" being exchanged between the client               balancing hardware and software.
system and the server system these implementations can still             FIG. 24A and FIG. 24B show screen shots 350, 360 of
recognize a "user session", the information of which is then     45   alternate embodiments of the present invention. FIG. 24A
maintained fully on the client system, wherein each request           shows a "ProductFinder QuestField" embodiment that is
from the client object communicated to the server object              embedded onto an ecommerce website. The QuestField uses
represents the full information needed for the server object          a hybrid implementation that automatically detects the most
to respond.                                                           suitable technology to be used to communicate with the
Full-page QuestFields                                            50   QuestObjects server. Depending on the user's browser or
   In accordance with some embodiments, the system can                device, the client object will communicate with the QuestO-
use third-party technologies to implement the client object           bjects server using either Adobe Flash or AJAX technology.
and the communications controller object on the client                Automatic detection can be performed through a JavaScript
computer to communicate over the network with the server              function that checks the user's environment and then tells
computer, in addition to different low-level communications      55   the client software which technology to use. Different
protocol implementations. In embodiments that package the             embodiments may also support just one client technology.
information requests and responses in XML (Extensible                 FIG. 24B shows a screenshot of a web page specifically
Markup Language) and transmit them over HTTP (Hyper-                  designed to use AJAX rather than Adobe Flash. Other
Text Transfer Protocol), the client object can be imple-              embodiments can use other means to communicate asyn-
mented using technologies that provide ready-made "XML           60   chronously between the client computer and the server
over HTTP" functionality to the client object on the client           computer, e.g. through the use of Microsoft Corporation's
computer.                                                             Silverlight technology.
   In embodiments that use a browser-based client, the client            Although many embodiments are designed to run within
object can be implemented, for example, in theActionScript            a web browser, QuestField clients can also be implemented
language, which is then compiled to run in an Adobe Flash        65   for dedicated runtime environments that allow users to use
Player software installed in the user's browser. The Adobe            them outside of the traditional web browser, or as an
Flash Player provides an XML object that can be called by             integrated part of pre-compiled client-server applications
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 57 of 60


                                                     US 10,311,073 B2
                              33                                                                      34
that run on the user's client operating system. For example,             it, or when the user rotates the page, as is possible on the
Adobe's AIR environment allows the creation of "web                      iPhone. This is shown in FIG. 25C, where the user has
applications" that, through an integrated runtime software               rotated the phone into "landscape mode" and the QuestField
environment, appear to run as standalone applications in the             shows results, as well as an "information bubble" that shows
user's operating system. Similarly, "Dashboard widgets" in          5    the total number of results received from the server. Because
Apple's Mac OS and "Sidebar Gadgets" in Microsoft's                      the QuestField itself is no longer visible in order to show the
Windows Vista OS can be used to implement QuestField                     user the maximum number of results, the "Q-symbol" that is
clients. A QuestField can also be embedded into a toolbar of             normally displayed inside the input field (FIG. 13A) is now
third-party applications. Background QuestFields can also                displayed in the information bubble, and has become a
be used as "plug-ins" to link non-QuestField search and             10   button that the user can press to reveal the QuestField's input
retrieval interfaces (such as Microsoft's Instant Search or              element and the keyboard again, to modify the current query
Apple's Spotlight) to remote QuestObjects services, so that              or to start a new query. The "X" on the right of the
users of these third-party search and retrieval interfaces will          information bubble allows the user to hide the information
find and return QuestField search results in addition to the             bubble entirely. In this example, the user can click at the top
other content they index and return.                                15   of the iPhone window to scroll back to the top of the page
   If no cross-domain communications capabilities (and no                that has the input element.
proxies) are available to allow asynchronous client-to-                      A full-page QuestField embodiment can also be used to
server-and-back communication from within a browser or                   provide a scaled-back search interface for those browsers or
from a mobile device, then some embodiments can open the                 devices that do not allow asynchronous communication (i.e.
client part in a new web page opened in a new window or             20   browsers or devices that do not support Flash, AJAX, or
in a frame or iframe in the page, wherein the new window                 similar technologies to run). When the user of such a device
or frame is loaded from the same (sub )domain that hosts the             or browser enters a QuestField embodiment that supports
server part, or from a ( sub )domain that has a proxy to the             this, he or she is presented with a full page QuestField
server object. Such an embodiment is referred to as a "full              interface (either in the current page, a frame, or in a new
page QuestField".                                                   25   window or popup) that provides a form with a simple static
   FIG. 25A, FIG. 25B and FIG. 25C show embodiments                      search field similar to "standard" search fields that do not
370, 372 of the client that can be run on a mobile device that           offer feedback while typing as they are commonplace on the
allows XMLHTTP communications (AJAX) with the                            Internet. Like other static search fields, the user must then
QuestObjects server embodiment. Full-page QuestFields are                press a Submit or Search button to activate the QuestField
of particular benefit on devices with small screens (such as        30   search. Results are then displayed in a similar marmer to the
the iPhone). Although the web page shown in FIG. 24B                     way results are displayed by typical search engines includ-
works on an iPhone, the user interface (notably the way in               ing Google and Yahoo. However, because it takes over the
which the result list is dropped down) does not work very                configuration of the QuestField on the parent page that it
well because it is not adjusted to the small size of the client          replaces, a full-page QuestField will use the same list layout
device, and results might therefore appear off-screen, too          35   that was configured in the parent page, and can also provide
large, or too small. In accordance with an embodiment of the             standard "Next" and "Previous" buttons that allow users to
client, the QuestField of FIG. 24A or FIG. 24B can detect                page through the results returned by the QuestObjects
that it is being accessed from such a small mobile device.               server.
This detection can occur when the user first puts the cursor             Content Indexing
into the entry field (or first clicks on a placeholder that is      40       In accordance with various embodiments, the information
displayed in the same position as the input field to represent           used by the system is typically stored in files or databases.
the QuestField). As soon as this happens, the full-page                  Users find their information through custom web applica-
QuestField is displayed on the mobile device, as shown in                tions, database applications, and search engines. Leveraging
FIG. 25A. The user can immediately start typing to activate              existing application infrastructures, QuestFields can access
the QuestField and to perform a query, as shown in FIG.             45   the existing "content engines" to allow users to find and
25B.                                                                     retrieve information at high speed. Through Content Access
   In accordance with an embodiment, a QuestField is con-                Modules, QuestFields communicate with multiple databases
figured in the web page that contains it. When used in                   and search engines, and can also read information from files
tandem with such a QuestField-enhanced third-party web                   and legacy systems. QuestFields manage the information
page, the full-page QuestField will automatically configure         50   retrieval process so that information appears faster than in
itself to allow the user to access information just as if it were        traditional applications, without creating a large burden on
being accessed from the original page (e.g. the ecommerce                the content sources, yet without copying the information
page of FIG. 24A). The full-page QuestField that opens                   before retrieval.
when an iPhone user clicks on the field will automatically go                Some currently available databases or search engines are
to the same content channel and have the same other features        55   incapable of returning the right information, or are not
as the QuestField on the "parent page", which the full-page              powerful enough to return sufficiently fast answers to the
QuestField may replace if it is opened in the same browser               QuestObjects server; and some content is stored in flat files
page (in the "_self' target). In a typical web browser, the              which carmot be retrieved through a database or search
full-page QuestField can receive its configuration from the              engine. For these situations, QuestObjects server embodi-
"parent window" as arguments that appear after a question           60   ments can include an indexing feature that reads information
mark in the URL of the full-page QuestField. In some                     and indexes it for retrieval by QuestField users. There is no
implementations, the full-page QuestField will use a refer-              need to change anything in the existing database or files;
ence to the parent page as it is defined by a frame's                    regardless of how information is stored, with the Quest-
"window.parent" attribute or a window's "window.opener"                  Fields Indexer information can be made available to users
attribute.                                                          65   through the present invention. The indexer can work in the
   Although it fills the entire web page, a full-page Quest-             background as new versions of data are detected so that
Field can still resize and adjust itself when the user resizes           users enjoy 24/7 uptime. Once indexed, information can be
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 58 of 60


                                                    US 10,311,073 B2
                             35                                                                       36
found without accessing the content source or content                     In accordance with an embodiment, the QuestObjects
engine, so that QuestFields can provide answers while users            Indexer can apply additional algorithms to the text informa-
are typing. With the indexer and built-in retrieval engine,            tion it indexes in order to improve the recall of information
QuestField users can even find information from non-in-                by QuestField users. In some QuestField applications, infor-
dexed sources.                                                    5    mation is found after the user types one or more characters.
    The QuestObjects Indexer is optional for fast content              The content channel then performs one or more content
sources that have their own indexes, such as most SQL                  queries (or retrieval from the indexes created by the QuestO-
databases and LDAP directories, but is of more use with                bjects Indexer) and returns any information records that
non-indexed content sources such as files. The QuestObjects            contain words that "start with" the characters that the user
Indexer can run as an integral part of the QuestObjects           10   typed. However, sometimes the characters that the users type
server, and will automatically index content that it receives          to find information are not at the start of a word. Without the
from the so-called Generic File Plugin (the Content Access             QuestObjects Indexer, the QuestObjects server leaves it to
Module that is capable of reading flat files). The QuestOb-            the attached content engine( s) to sort out how to best retrieve
jects Indexer can also run as a stand-alone application,               record based on user input. However, with the QuestObjects
allowing the data to be indexed on a different machine            15   Indexer, the QuestObjects server can apply this search
without burdening the QuestObjects server. The QuestOb-                intelligence.
jects Indexer can also work with so-called "crawler" soft-                Embodiments of the present invention incorporate addi-
ware that tells the indexer which files to index. This is              tional methods to allow users to find information using
typically used to index information stored on websites,                different search strings than just the start of a word. These
either on the Internet or in intranet environments. The           20   embodiments allow this by adding various options that can
crawler tells the QuestObjects Indexer which files to index.           be configure, including for example camelWords, splitNum-
The QuestObjects Indexer can support multiple file types               bers, minimumSplit, separatorList, stripList, stripZeros, and
including plain text, HTML, Microsoft Word, Microsoft                  queryType, as described below. A simplistic approach to
Excel, Microsoft PowerPoint, PDF, etc.                                 increase the recall of information by users would be to do a
    FIG. 26 shows how an embodiment 380 in which the              25   "mid search" on all the data available to the server, wherein
QuestObjects Indexer fits into the QuestObjects server soft-           all records are returned that have text that contains the typed
ware architecture. As described previously with regard to              characters anywhere in a word. However, with large data
FIG. 1, the upper component of this drawing depicts the                sets, this would return way too many results, and would
client tier of the embodiment; the bottom of the diagram               include results that the user did not intend to find. Also, with
depicts the various content sources. The QuestObjects             30   large data sets, performing a "mid" search is much more
Indexer accesses information through the QuestObjects                  processor intensive than retrieving records by matching user
server's Content Access Modules as previously described.               input against one or more indexes.
The various other parts of the QuestObjects server, as they               When the "camelCase" attribute is set to true, this attri-
were described earlier, are depicted in the center of this             bute causes the QuestObjects server to recognize parts of
image. The QuestObjects Indexer can be configured to index        35   words that start with an uppercase character after a lower-
information from any CAM that is capable of returning full             case character ("Camel Case"). For example, the server will
datasets. The content engine must be able to return all the            allow users to type "mac" in order to find "iMac" or to type
information that a user wants to search for through a                  "objects" to find "MasterObjects". The indexer allows this
QuestField. Inherently, this is true for information stored in         by adding parts of words to the index that start with a capital
files, but also for information stored in database tables or in   40   letter and that are preceded by a lowercase character.
directories that can return specified content through a pre-              The "splitNumbers" attribute, when set to true, causes the
defined query. For example, using SQL, the entire contents             QuestObjects server to recognize numbers and alphanu-
of a table can be read using the statement "SELECT *                   meric sequences that are part of a longer string, such as a
FROM TABLE".                                                           product type. For example, users are able to type "400" in
    For faster performance, the QuestObjects server can store     45   order to find a product containing the text "LG LW-T400A".
the indexes in memory when it starts up, and whenever the              The "minimumSplit" attribute is used in conjunction with
QuestObjects Indexer has finished indexing a new data set.             the "splitNumbers" attribute to determine the minimum
However, the indexes can also be stored on disk, and can               number of digits or alphanumeric characters that will cause
also be used from disk without reading them entirely into              the QuestObjects server to add a word to its index when the
server memory. The QuestObjects Indexer can thus be used          50   string is split using the splitNumbers attribute. If splitting the
to index information from all the content sources depicted at          string results in "words" that are less than minimumSplit,
the bottom of FIG. 26 (except the "Search Engine" content              then those words are not included in the retrieval index. So
source, which usually applies its own indexing and retrieval           if minimum Split is set to 2, "LG LW-T400A4GT" would
algorithms). The same is true for most information that is             not be retrieved by typing just "a", but it would be retrieved
accessible through web services, unless the web service           55   by typing "gt".
allows all content to be returned to the QuestObjects server              The "separatorList" is an optional attribute containing a
at once.                                                               non-separated list of characters that are recognized as word
Indexed Retrieval                                                      separators, that is, they index the words that follow them: If
    Once information has been indexed by the QuestObjects              a dash(-) is included in this list, the QuestObjects server will
Indexer, it can be made available for retrieval by QuestFields    60   allow users to type "T40" in order to find "LG LW-T400A",
through one or more content charmels. In accordance with an            even if a dash is included in the stripList attribute (described
embodiment, each indexed data set is configured as a                   below). An example value for this attribute would be:
"content query", and thus a single content charmel can query           "-/&_".
and combine results from multiple indexes, and combine                    The "stripList" is an optional attribute containing a non-
those with results received from other content sources and        65   separated list of characters that are automatically stripped
corresponding content queries included in the content chan-            from user queries, and from text in the word index. For
nel.                                                                   example, after including a dash (-) and a slash (/) in the
          Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 59 of 60


                                                      US 10,311,073 B2
                               37                                                                       38
comma-separated list, the QuestObjects server allows users                web pages, documents, as well as information published
to find "LG LW-T400" by typing "LWT", "LW-T", or                          through web services) of customer websites, and then allow
"LW/T'. An example value for this attribute would be:                     its customers to place QuestFields on the web pages on their
"-/ .\\,".                                                                own sites in order to allow visitors to search their site
   The "stripZeros" attribute, when set to true, causes the          5    content. FIG. 27B show how this works. The hosting com-
QuestObjects server to create extra words in the index for                pany or service provider crawls, indexes, or imports third-
numbers that have leading zeros. Users are able to find                   party content and stores the resulting indexes so they can be
results containing a number without having to type the                    accessed through a QuestObjects server owned by the host-
leading zeros, so a result containing "000123" can be found               ing company or service provider. Each "content set" is made
by typing "123".                                                     10   available through a content channel ("Search A" and
   The "queryType" attribute has three possible values: 2, 4,             "Search B" in FIG. 27B). The third parties who own the
or 6. It determines the type of query that is executed against            websites and their content can subsequently place a Quest-
the index. The default value (2) provides a Prefix query. This            Field on their web page(s) so that their users and visitors can
means that all words are found that start with, or are equal              find their content through a QuestField. This model works
to, the words in the actual query. This can cause a significant      15   both for "Website Search" functionality as for other types of
amount of temporary memory usage during a query when                      retrieval, wherein the third parties make the content avail-
using a large (200+ MB) index. The second value (4)                       able to the hosting company. For example, a product cata-
provides a Boolean query. Only words that are equal to the                logue owner (or product seller) can upload the complete
words in the query will be found. While the amount of                     database of product records to hosting company or service
temporary memory required is not problematic with this               20   provider who indexes the products and makes them avail-
setting, it might not provide all the results that the user               able through a QuestObjects content channel. The owner of
expects. The third possible value (6) provides a hybrid                   the catalogue can then place a QuestField on its web page(s)
approach: The QuestObjects server will first perform a                    to allow visitors to quickly find their products in the Quest-
Boolean query. If the number of results is lower than the                 Fields results list.
maximum set for the channel, a Prefix query is done for all          25      The QuestFields system provides significant business
words that are 3 characters or longer. If the maximum is still            values. For example, a third party that wants to make its
not reached a Prefix query is done for all words of 2                     information searchable/findable does not need to install any
characters and longer, etc. until all words are used in a Prefix          software. The content owner only needs to add a bit of
query. Using this third setting only makes sense in combi-                QuestField code to its web page(s) in order to make the
nation with setting the maxSearchClauses attribute in the            30   content easily findable. The hosting company or service
Content Access Module configuration. If searches exceed                   provider can charge for its "QuestObjects Service". It is also
the search clauses limit, a result is appended to the results list        possible for the provider to generate revenue by inserting
to inform the user. For example: "Results limited to exact                advertising in the search results or displaying advertising in
matches for xx, yy, zz. ". Users can then add characters to the           the QuestField (hosted by its "customer"). By making their
words in their query. Because of the possible multiple               35   information searchable and findable on third-party websites,
searches, it takes longer to get a result. However the tem-               content publishers can draw more visitors to their content
porary memory requirement is controllable with the max-                   and increase the value of their brand name. Note that the
SearchClauses attribute and the results are what the user                 results that appear in the QuestField (on the third party
expects.                                                                  "associate" websites) can include links to the publisher web
Syndication QuestFields                                              40   site and to specific (potentially valuable or paid) information
   In accordance with an embodiment, the client part (re-                 made available to the publisher. A QuestField can display
ferred to as the "QuestField") can be used to retrieve content            results that force a user to login to the publisher's website on
from QuestObjects servers that are hosted on Internet                     a paid subscription basis.
domains which are different from the web page itself. This                   As described previously, Syndicated QuestFields do not
enables content owners and providers to offer "Syndication           45   necessarily need to be part of the third-party web page(s)
QuestFields" to customers and associates, wherein these                   that are loaded in a web browser. A Syndicated QuestField
customers and associates place a QuestField on their own                  can also be implemented as a "widget" or "gadget" that users
web site(s) or portal(s) in order to allow their users and                run in a third-party runtime environment such as Ado be AIR,
visitors to retrieve content from the content provider, as if             Apple Spotlight, or Microsoft Sidebar. A Syndicated Quest-
the content were owned and hosted by the third-party.                50   Field embodiment can also be provided as a special pre-
   For example, a newspaper publisher that wants to draw                  compiled application that is installed on the users' native
visitors to its site or content can allow associates to place a           operating system(s ).
"News Search" QuestField on their websites, which will in                    Some aspects of the present invention may be conve-
turn, access a content channel configured on the QuestOb-                 niently implemented using a conventional general purpose
jects server owned by the newspaper publisher. FIGS.                 55   or a specialized digital computer, microprocessor, or elec-
27A-B show how an embodiment 382, 386 of such a system                    tronic circuitry programmed according to the teachings of
works: a Content Owner or Publisher (who hosts and                        the present disclosure. Appropriate software coding can
publishes its information from the hypothetic domain name                 readily be prepared by skilled progranmiers and circuit
"publisher. com") has a database of information that is made              designers based on the teachings of the present disclosure, as
available through configured content channels in a QuestO-           60   will be apparent to those skilled in the art.
bjects server hosted on its domain. Third-party "Associates"                 In some embodiments, the present invention includes a
can subscribe to the information and make it available to                 computer program product which is a storage medium
users of their own web pages by embedding a QuestField to                 (media) having instructions stored thereon/in which can be
their page(s), or by providing a button that opens up a                   used to program a computer to perform any of the processes
full-page QuestField as described earlier.                           65   of the present invention. The storage medium can include,
   As another example, an Internet hosting provider can offer             but is not limited to, any type of disk including floppy disks,
a service that automatically indexes the content (including               optical discs, DVD, CD-ROMs, microdrive, and magneto-
         Case 6:20-cv-00087-ADA Document 1-4 Filed 02/05/20 Page 60 of 60


                                                     US 10,311,073 B2
                              39                                                                        40
optical disks, ROMs, RAMs, EPROMs, EEPROMs,                              matches the then-current incomplete search query by testing
DRAMs, VRAMs, flash memory devices, magnetic or opti-                    a string or a message identifier received as part of the
cal cards, nano systems (including molecular memory ICs),                message from the server system.
or any type of media or device suitable for storing instruc-                4. The method of claim 1 whereby the search result data
tions and/or data.                                                  5    that identifies the content in a content source is a key, logical
   The foregoing description of the present invention has                link, or Universal Resource Identifier, enabling the client
been provided for the purposes of illustration and descrip-              computer to retrieve the additional content data correspond-
tion. It is not intended to be exhaustive or to limit the                ing to the search result.
invention to the precise forms disclosed. Many modifica-                    5. The method of claim 1 whereby the search result data
tions and variations will be apparent to the practitioner           10
                                                                         contains a language code, a creation date, a modification
skilled in the art. The embodiments were chosen and
                                                                         date, a pronunciation, a meaning, a possible use, a synonym,
described in order to best explain the principles of the
                                                                         a reference, a scope note, a notation, a source, a UDC
invention. and _its practical application, thereby enabling
others skilled m the art to understand the invention for                 coding, a description, a reference, a link to an image, movie
various embodiments and with various modifications that             15
                                                                         or_ other multi-media object, a product code, a category, a
are suited to the particular use contemplated. It is intended            pnce, a currency, a stock symbol, a company name, a time
that the scope of the invention be defined by the following              stamp, or an instruction to a control system.
                                                                            6. The method of claim 1, further comprising sending, by
claims and their equivalence.
   What is claimed is:                                                   th~ _server system to the client computer, a message con-
   1. A method, comprising:
                                                                    20   tammg updated search result data in response to asynchro-
   detecting, on a client computer, entry of a content search            nously receiving, from the client computer, a string repre-
      query into a field on a web page by a user;                        senting an updated version of the search query.
                                                                            7. The method of claim 1, wherein the search result data
   while the user is entering the content search query,
      automatically sending a string representing an incom-              is retrieved by the server system from the cache.
                                                                            8. The method of claim 1, wherein at least a portion of the
      plete search query to a server system comprising one or       25
      more computers;                                                    search result data is retrieved by the server system from the
   receiving, by the server system, the string;                          one or more content sources.
                                                                            9. The method of claim 8, wherein retrieving search result
   matching, by the server system, the string to entries in a
      cache of query strings and search results based on                 data comprises:
      content queries received from multiple users, whereby         30
                                                                            sending one or more content inquiries to one or more
      cached search results contain a subset of data from one                  respective content sources; and
      or more content sources;                                              receiving content data in response to the one or more
   retrieving, by the server system, search result data for the                content inquiries.
                                                                            10. The method of claim 9, wherein at least a portion of
      incomplete search query;
   sending, by the server system to the client computer prior       35
                                                                         the content data is stored in the cache after receiving it from
      to completion of the search query at the client, a                 the one or more respective content sources.
                                                                            11. The method of claim 1, wherein a content source is a
      message containing information identifying the incom-
      plete search query and at least a portion of the search            database, a search and retrieval system, a thesaurus, a
      result data that identifies the content in a content               r~ference work, an address book, a control system, a dic-
      source;                                                       40   t~onary, an encyclopedia, a products database, a quotes
   async~onously receiving, on the client computer, without              library, a stock quote system, a news service, internet
      loadmg another web page and while the user is entering             advertisements, a catalog, a complex function, a translation
      the content search query into the field, the message, and          engine, a classification scheme, a lookup list, an auto-
   displaying at least a portion of the search result data on the        complete history, an algorithm, a directory, or a search
      client computer and enabling the user to retrieve addi-       45
                                                                         engine.
                                                                            12. The method of claim 1, whereby the client computer
      tional content data corresponding to the search result.
   2. The method of claim 1 whereby the web page is a                    stores at least a portion of the search result data received
screen on a cell phone or a personal organizer and whereby               from the server system in a client-side cache, whereby upon
the search result data or content are received and displayed             detecting a modification of the content search query or entry
on the client computer while the user is entering the content       50
                                                                         of a new content search query, the client computer queries
search query into the field.                                             the client-side cache and if matching result data is found
   3. The method of claim 1 whereby the client displays the              displays at least a portion of the search result data withou~
portion of the search result data after verifying that the               sending a message to the server system.
message asynchronously received from the server system                                          *   *   *    *   *
